 Exhibit 10.7
 
Settlement Agreement, Release And
Amendment to License Agreement
 
This Settlement Agreement, Release and Amendment to License Agreement
(“Agreement”) is made by and between (1) Tigrent Inc., a Colorado corporation
(“Tigrent”) on the one hand, and (2) Rich Dad Operating Company, LLC, a Nevada
limited liability company (“RDOC”), Robert Kiyosaki, in his individual capacity
(“R. Kiyosaki”), Darren Weeks, in his individual capacity (“Weeks”), and 1780341
Alberta Ltd., d/b/a Rich Dad:Global Entrepreneurs Organization or Rich Dad GEO
(“RD:GEO”) on the other hand. Tigrent, RDOC, R. Kiyosaki, Weeks and RD:GEO are
collectively referred to as the “Parties” and individually as a “Party.” This
Agreement shall be effective as of April 22, 2014 (“Effective Date”) when
executed by all Parties.
 
Recitals
 
A.           RDOC is the owner or licensee, for certain purposes, of valuable
intellectual property relating to the Rich Dad name and brand developed by R.
Kiyosaki. In September 2013, RDOC and Tigrent entered a License Agreement
(“License Agreement”) whereby, among other privileges and obligations, RDOC
granted Tigrent “the sole and exclusive right and license in and to the Licensed
Intellectual Property for the purpose of allowing [Tigrent] to (i) develop and
create Educational Materials and (ii) conduct the Business in the Territory by
itself and through its subsidiaries and affiliates.” [Capitalized terms are
defined in the License Agreement.] A copy of the License Agreement is attached
as Exhibit 1.
 
B.           In March 2014, Tigrent discovered what it believes are violations
and infringements upon its rights under the License Agreement by RDOC, R.
Kiyosaki, Weeks and RD:GEO In connection with their creation or support of
RD:GEO. On March 20, 2014, Tigrent’s outside counsel delivered a letter ( the
“Demand Letter”) to RDOC, R. Kiyosaki and Weeks relating to the alleged
infringing activities.
 
C.           On March 31, 2014 Tigrent filed a Verified Complaint against RDOC,
R. Kiyosaki, Weeks, and RD:GEO in Arizona Superior Court, Maricopa County,
captioned Tigrent Inc. v. Rich Dad Operating Company, LLC et. al., Cause No.
CV2014-003169 (“the State Court Litigation”). In the State Court Litigation,
Tigrent asserted claims for breach of License Agreement, breach of the implied
covenant of good faith and fair dealing, tortious interference with, License
Agreement, tortious interference with business expectancy, unfair competition
and civil conspiracy. Also on March 31, 2014, Tigrent filed a Complaint against
Weeks and RD:GEO in the United States District Court for the District of
Arizona, captioned Tigrent Inc. v. Weeks et. al., Cause No. 2:14-cv-00660-DGC
(“the Federal Court Litigation”). In the Federal Court Litigation, Tigrent
asserted violations of 15 U.S.C. § 1114 and 15 U.S.C. § 1125(a) relating to
Weeks’s and RD:GEO’s alleged infringement of Tigrent’s rights to the Rich
Dad-related trademarks.
 
D.           RDOC, R. Kiyosaki, Weeks, and RD:GEO have not answered or otherwise
responded to the State Court Litigation or the Federal Court Litigation but
generally deny liability for the claims asserted.
 

1  -s- ow [img003_v1.jpg]

 

 

 

 

 
E.           Tigrent, on the one hand, and RDOC, R. Kiyosaki, Weeks and RD:GEO,
on the other hand, without admitting any liability, have fully and finally
settled the disputes between them described above and have agreed to the terms
set forth in this Agreement in full, complete and final settlement of these
disputes between them relating to the alleged infringement of Tigrent’s rights
under the License Agreement, the issues and events that are the subject of the
Demand Letter, the State Court Litigation, and the Federal Court Litigation.
 
NOW THEREFORE, intending to be legally bound and in consideration of the
obligations and promises set forth in this Agreement, the Parties agree as
follows:
 
1.           Incorporation of Recitals. The Parties affirm that the foregoing
Recitals are true and correct, and are incorporated and made part of this
Agreement as though set forth in full in this paragraph.
 
2.           Warranties and Representations. Each Party expressly and severally
represents and warrants:

       
a.
Such Party is correctly described and named in this Agreement.
       
b.
Before executing this Agreement, such Party became fully informed of the terms,
contents, provisions, and effect of this Agreement.
       
c.
The signatory to this Agreement signing on behalf of such Party is fully
authorized and legally competent to execute this Agreement as the legal, valid
and binding act and deed of such Party, and is a duly authorized representative
of such Party.
       
d.
This Agreement is fully and forever binding on, and enforceable against, such
Party in accordance with its terms.
       
e.
The execution and delivery of this Agreement and any other documents, agreements
or instruments executed or delivered by such Party pursuant to this Agreement
and the consummation of the transactions as provided for in this Agreement or
contemplated by this Agreement do not conflict with or result in a breach of any
of the terms or provisions of, or constitute a default under, any material
agreement or instrument to which such Party is a party or any provision of law,
statute, rule or regulation applicable to such Party or any judicial or
administrative order or decree by which such Party is bound.
       
f.
The claims released in this Agreement by such Party were and are, currently
owned solely by such Party. All of such Party’s claims are free and clear of any
and all claims, liens or other encumbrances of any kind or nature, of any other
person, and there is no other person who could or should have asserted such
claims or joined in any settlement or

 

2  -s- ow [img003_v1.jpg]

 

 

 

 

 

   
compromise of such claims.
       
g.
Such Party has not assigned, pledged or in any other manner sold, transferred or
hypothecated any right, title, interest, cause of action, or claim that arises
out of or is provided to be released by such party pursuant to this Agreement.
       
h.
In entering into and signing this Agreement, such Party has had the benefit of
the advice of attorneys of such Party’s own choosing, and enters into this
Agreement freely by such Party’s own choosing and judgment, and without duress
or other influence.
       
i.
Such Party represents that it has not relied upon, and will not rely upon, any
statements, acts or omissions by the other Party, other than as set forth in
this Agreement, in making its decision to enter into this Agreement.
       
j.
This Agreement is duly executed by such Party with full knowledge and
understanding of its terms and meaning, on such Party’s own judgment and upon
the advice of such Party’s attorneys and financial and tax advisors.

 
Such Party acknowledges that its foregoing representations are a material
inducement to the other Parties to enter into this Agreement
 
3.           RDOC, R. Kiyosaki, Weeks and RD:GEO Agree Not to Infringe.
In recognition of Tigrent’s valuable rights under the License Agreement, the
Parties agree as follows:
 
  A.           RDOC, R. Kiyosaki, Weeks, and RD:GEO agree to honor and not in
any way infringe upon Tigrent’s rights under the License Agreement, as amended.
Weeks also agrees to not in any way infringe upon Tigrent’s rights under the
License Agreement, both individually and in connection with Weeks’s “Fast Trade
to Cash Flow” and “Wealth Community” ventures. This prohibition against any
infringement upon Tigrent’s rights under the License Agreement includes, but is
not limited to, any further use of the Rich Dad name, brand, trademarks and
other Licensed Intellectual Property, or reference to or recognition of Weeks as
“Rich Dad Canada,” “Rich Dad in Canada,” or any similar title, designation or
affiliation relating to Rich Dad. However, Weeks can use the Rich Dad name,
brand, trademarks and other Licensed Intellectual Property to promote a Rich Dad
Personality or Rich Dad Advisor for a live in-person event at which the Rich Dad
Personality or Rich Dad Advisor is appearing.
 
B.           RDOC shall at all times cooperate fully with Tigrent to protect and
prevent infringement of Tigrent’s rights under the License Agreement, as
amended..
 
4.           Reimbursement of Tigrent’s Attorneys’ Fees and Expenses. RDOC shall
reimburse Tigrent for all attorneys’ fees and expenses Tigrent incurred in
connection
 

3  -s- ow [img003_v1.jpg]

 

 

 

 

 

with seeking to enforce and prosecute its rights under the License Agreement in
connection with Tigrent’s Demand Letter, the State Court Litigation and the
Federal Court Litigation. Tigrent’s attorneys’ fees and expenses incurred in
these matters through March 31, 2014 total [***]. No later than three (3)
business days after the Effective Date of this Agreement, RDOC shall pay Tigrent
this sum of [***] directly by wire transfer to Tigrent’s counsel, Cohen Kennedy
Dowd & Quigley, P.C. (“CKDQ”), pursuant to wiring instructions to be separately
provided by CKDQ to RDOC’s counsel. Tigrent acknowledges that is has received
RDOC check number [***] in the amount of [***] in partial payment of the
aforementioned [***]. RDOC shall also reimburse Tigrent for the attorneys’ fees
and expenses that Tigrent incurs after March 31, 2014 in connection with
Tigrent’s Demand Letter, the State Court Litigation and the Federal Court
Litigation, including any attorneys’ fees and expenses incurred in connection
with the negotiation and preparation of this Agreement. Tigrent may, but is not
obligated to, deduct any sums payable to it under this Section 4 from royalties
otherwise payable under the License Agreement.

 
5.           Actions Relating to RD:GEO. RDOC, R. Kiyosaki, and Weeks by this
Agreement, individually and jointly agree to cease all use of the RD:GEO name in
any manner or for any purpose for as long as a licensing relationship exists
between RDOC and Tigrent.
 
6.          Amendments to License Agreement. Simultaneously with the execution
of this Agreement, RDOC and Tigrent shall execute and deliver to the other a
First Amendment to Rich Dad Operating Company, LLC License Agreement in the form
attached as Exhibit 2.
 
7.           Termination of Credit Agreement and RDOC’s Forgiveness of Notes
Owed by Tigrent. RDOC by this Agreement cancels, forgives and releases Tigrent
from, any and all past, present, and future obligations of Tigrent under that
certain Rich Dad Operating Company, LLC Credit Agreement dated March 25, 2011
(the “Credit Agreement”), a copy of which is attached as Exhibit 3, and that
certain Promissory Note dated March 25, 2011 in the original principal amount of
[***] issued by Tigrent to RDOC pursuant to the Credit Agreement (“Promissory
Note.”) A copy of the Promissory Note is attached as Exhibit 4.
 
8.           Rich Dad Titles or Designations. RDOC shall provide a copy of the
License Agreement, as amended, to all Rich Dad Advisors, as defined in the
License Agreement for the purpose of informing the Rich Dad Advisors of
Tigrent’s rights.
 
9.           RDOC’s Grant of Proxy to Tigrent. RDOC acknowledges that it is the
beneficial owner of [***] shares of common stock of Tigrent (“RDOC’s Shares”).
RDOC by this Agreement appoints Tigrent, as Proxy, with full power of
substitution, to vote the RDOC Shares, or any of them, on matters coming before
any special or annual meetings of Tigrent shareholders occurring in 2014 and
2015, and on matters incidental to such meetings. RDOC acknowledges and agrees
that Proxy shall vote RDOC’s Shares, if at all, in a manner believed by Proxy,
in Proxy’s sole and absolute discretion, to be in the best
 



4  -s- ow [img003_v1.jpg]
 

 

 

 

 
interests of Tigrent’s shareholders as a whole, and that Proxy owes no duty or
obligation to RDOC to vote RDOC’s Shares in a manner beneficial to the specific
interests of RDOC. RDOC shall not make any claim or demand or seek any liability
or damages in connection with Proxy’s exercise of this proxy.
 
10.         Confidentiality. The Parties agree to keep the terms and conditions
of this Agreement confidential, except as necessary to effectuate its provisions
or as required by law, rule, regulation, court order, tax or other reporting
requirement, or as agreed to by the Parties in writing.
 
11.         Releases.
 
  A.           Release of RDOC, R. Kiyosaki, Kim Kiyosaki, Weeks and RD:GEO.
Except as provided in this Agreement, Tigrent, on behalf of itself and any and
all owners, partners, employees, agents, parents, subsidiaries, representatives,
officers, directors, affiliates, attorneys, predecessors, successors and assigns
of those entities and individuals, irrevocably and unconditionally releases and
forever discharges RDOC, R. Kiyosaki, Kim Kiyosaki, Weeks and RD:GEO, and their
past and present owners, employees, agents, spouses, officers, directors,
representatives, affiliates, attorneys, predecessors, successors and assigns,
from any and all manner of actions, causes of action, claims, lawsuits, debts,
dues, sums of money, accounts, judgments, obligations, contracts, liabilities,
agreements, promises and damages of whatever kind or nature, foreseen or
unforeseen, matured or unmatured, accrued or unaccrued, contingent or fixed,
liquidated or unliquidated, known or unknown, whether at law or in equity that
are the subject of or relate to matters that are the subject of the Demand
Letter, State Court Litigation and the Federal Court Litigation. This release
does not extend to any rights granted under this Agreement, to any claims or
causes of action arising from a breach of this Agreement, or to claims arising
from actions which occur after the Effective Date of this Agreement.
 
  B.           Release of Tigrent. Except as provided in this Agreement, RDOC,
R. Kiyosaki, Kim Kiyosaki, Weeks, and RD:GEO, on behalf of themselves and any
and all owners, partners, employees, parents, officers, directors, subsidiaries,
spouses, agents, representatives, affiliates, attorneys, predecessors,
successors and assigns of those entities and individuals, irrevocably and
unconditionally release and forever discharge Tigrent, and its past and present
owners, employees, agents, officers, directors, representatives, affiliates,
attorneys, predecessors, successors and assigns, from any and all manner of
actions, causes of action, claims, lawsuits, debts, dues, sums of money,
accounts, judgments, obligations, contracts, liabilities, agreements, promises
and damages of whatever kind or nature, foreseen or unforeseen, matured or
unmatured, accrued or unaccrued, contingent or fixed, liquidated or
unliquidated, known or unknown, whether at law or in equity that are the subject
of or relate to matters that are the subject of the Demand Letter, State Court
Litigation and the Federal Court Litigation. This release does not extend to any
rights granted under this Agreement, to any claims or causes of action arising
from a breach of this Agreement, or to claims arising from actions which occur
after the Effective Date of this Agreement.
 



5  -s- ow [img003_v1.jpg]
 

 

 

 

 
12.         Dismissal of Litigations with Prejudice. Upon full execution of this
Agreement, the Parties agree to dismiss the State Court Litigation and the
Federal Court Litigation in their entirety with prejudice. Accordingly, upon
execution of this Agreement, the Parties shall exchange executed Stipulations
for Dismissal With Prejudice and related Orders with respect to the State Court
Litigation and the Federal Court Litigation, in the forms attached as Exhibit 5,
which may be held by Tigrent’s counsel until payment of the amount set forth in
Paragraph 4 of this Agreement is received by Tigrent’s counsel. Upon receipt by
Tigrent’s counsel of this payment, Tigrent shall promptly file the Stipulations
and Orders with the Courts in the State Court Litigation and the Federal Court
Litigation. The Parties shall work cooperatively and in good faith to file any
other documents as necessary to effectuate the dismissals with prejudice.
 
13.         Choice of Law. This Agreement, and all rights and obligations
arising from it, shall be governed by, and construed and enforced in accordance
with, the laws of the State of Arizona without application of Arizona’s choice
of law rules.
 
14.         Successors. The rights and obligations created by this Agreement
inure to and benefit the respective successors of the Parties. The obligations
created under this Agreement are binding on any successor to a Party.
 
15.         Assigns. The rights and obligations created under this Agreement are
not assignable by any Party without the written consent of the other Parties.
 
16.         Waiver. No breach of any promise in this Agreement can be waived
unless done expressly and in writing. Express waiver of any one breach shall not
be deemed a waiver of any other breach of the same or any other provision of
this Agreement. Further, any delay or omission in enforcing a right created
under this Agreement shall not constitute a waiver of that right, and shall not
operate to bar the enforcement of that right. Any waiver of a default in
performance of an obligation created under this Agreement shall not operate as a
waiver of, or excuse any subsequent default in, performance.
 
17.         Counterparts. This Agreement may be executed in counterparts.
Execution of this Agreement may be accomplished through electronic transmission
of a scanned copy of the applicable signature page. When a counterpart has been
executed and delivered by each Party, all counterparts together shall constitute
an original binding instrument; provided, however, that this Agreement shall be
binding on and enforceable against each Party that has executed and delivered a
counterpart immediately upon such delivery even if all Parties have not
delivered executed and delivered a counterpart.
 
18.         Entire. Agreement. This Agreement, the License Agreement, and the
First Amendment to the License Agreement contain the full and complete statement
of the agreement between the Parties on the subject matter of these Agreements
and supersede any and all prior discussions, arrangements, proposals, or
understandings, whether written or oral, between the Parties on the subject
matter of these Agreements. The Parties are not relying on any fact, statement,
inducement or representation that is not expressly set forth in these
Agreements.
 



6  -s- ow [img003_v1.jpg]
 

 

 

 

 
19.          Headings. The paragraph headings used in this Agreement are for
convenience and reference only, and are not intended to define or limit the
scope or intent of any provision of this Agreement.
 
20.          Additional Acts. The Parties agree that each of them shall take
such further action and execute such further documents, if any, which may be
reasonably requested, appropriate or necessary to implement this Agreement
according to its terms or to carry out the purpose of this Agreement.
 
21.          Severability. If, after the date of this Agreement, any provision
is held to be illegal, invalid or unenforceable, such provision shall be fully
severable and the remainder of the Agreement shall remain enforceable and not
affected; however, in that event, the Parties will immediately negotiate in good
faith to attempt to replace the invalid provision with a comparable term which,
to the best of the Parties’ abilities, fulfills and effectuates the purpose of
the invalid provision.
 
22.          Disputes Concerning Settlement Agreement. In the event of any
conflict, claim or dispute between the Parties concerning the obligations set
forth in this Agreement, each Party agrees that the Arizona Superior Court,
Maricopa County shall have exclusive jurisdiction over the action and the
Parties, unless the Arizona state court lacks subject matter jurisdiction, in
which case exclusive jurisdiction will be in the United States District Court,
District of Arizona located in Phoenix, Arizona. The Parties agree to submit to
the personal jurisdiction of the Arizona Superior Court, Maricopa County and the
United States District Court as stated above and agree that venue is proper in
these courts. By this Agreement and consistent with the scope of this Section
22, the Parties waive any and all objections and challenges to personal
jurisdiction and venue in these courts that might otherwise exist. If any action
is brought in connection with this Agreement, the prevailing Party or Parties
shall be entitled to receive from the non-prevailing Party or Parties all
reasonable expenses, including but not limited to reasonable attorneys’ fees and
costs, in addition to any other relief to which the successful Party or Parties
may be entitled. Costs and attorneys’ fees shall be assessed by a court and not
by a jury and shall be included in any judgment obtained by the prevailing Party
or Patties.
 
23.          Alteration, Modification or Amendment. This Agreement shall not be
altered, modified or amended except by written agreement signed by the Parties.
 



7  -s- ow [img003_v1.jpg]
 

 

 

 

 




  Tigrent Inc.   By: -s- games emay [img004_v1.jpg]         Its: Chief
Administrative Officer & General Counsel

 

  Rich Dad Operating Company, LLC             By:               Its:    

 

  Robert Kiyosaki        

 

  Kim Kiyosaki        

 

  Darren Weeks        

 

  1780341 Alberta Ltd. (d/b/a/Rich Dad:
Global Entrepreneurs Organization)             By:             Its:  

  




8

 

 

 



  Tigrent Inc.   By:         Its:  

 

  Rich Dad Operating Company, LLC             By: -s- signature [img005_v1.jpg]
            Its: CEO  

 

  Robert Kiyosaki     -s- robert kiyosaki [img006_v1.jpg]  

 

  Kim Kiyosaki     -s- kim kiyosaki [img007_v1.jpg]  

 

  Darren Weeks        

 

  1780341 Alberta Ltd. (d/b/a/Rich Dad:
Global Entrepreneurs Organization)             By:               Its:    




 






8

 

 

 

  Tigrent Inc.   By:           Its:  

 

  Rich Dad Operating Company, LLC             By:               Its:    

 

  Robert Kiyosaki        

 

  Kim Kiyosaki        

 

  Darren Weeks     -s- darren weeks [img008_v1.jpg]  

 

  1780341 Alberta Ltd. (d/b/a/Rich Dad:
Global Entrepreneurs Organization)             By: -s- darren weeks
[img009_v1.jpg]             Its: Director  

 








8

 

 

Exhibit 1
 

 

 

 


RICH DAD OPERATING COMPANY, LLC
LICENSE AGREEMENT
 
This Rich Dad Operating Company, LLC License Agreement (this “Agreement”) by and
between Rich Dad Operating Company, LLC, a Nevada limited liability company
(“Licensor”) and Tigrent Inc., a Colorado corporation (the “Licensee”), is
entered into as of September 1, 2013 (the “Effective Date”).
 
WHEREAS, Licensee is in the business of developing, producing, marketing and
delivering adult educational curricula on real estate investment, business
development, entrepreneurship, financial investment, asset protection, and
personal development;
 
WHEREAS, Licensor owns or otherwise possesses exclusive licenses for certain
copyrights, trademarks, patents, and other valuable rights, and the right to
license those rights to others;
 
WHEREAS, Licensor and Licensee wish to conduct business together to create,
market and promote a Rich Dad Education branded curricula in accordance with the
terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Capitalized words and phrases used in this Agreement that are not otherwise
defined herein shall have the meanings set forth below:
 
1.1.          The term “Affiliate” means an entity controlling, controlled, or
under common control with a party. For these purposes, “control” means; (a) the
possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise; or (b) the ownership, directly or indirectly, of at least
fifty percent (50%) of the voting securities or other ownership interest of an
entity.
 
1.2.          The term “Business” means developing, marketing, selling, and/or
conducting Licensor-branded educational products and services in the Field
through any form of communication or media including, but not limited to,
Trainings.
 
1.3.          The term “Cash Sales” shall mean the gross cash proceeds actually
received by Licensee from the sale of Trainings as the result of a “Rich Dad”
branded marketing campaign conducted by Licensee that uses any combination of
(i) the Licensed Marks (as defined below), (ii) the name, image, or likeness of
any of the Rich Dad Personalities (as defined below) or Rich Dad Advisors (as
defined below), or (iii) any “Rich Dad” copyrighted or trademarked intellectual
property of Licensor, including by way of example, and not limitation, books,
video recordings, and audio recordings of any of the Rich Dad Personalities.
Cash Sales shall exclude any merchant fees, taxes, shipping, refunds (e.g.,
returns, right of rescission, NSF checks, and credit card chargebacks), rebates,
bad debt and any sums paid to Legacy Learning, LLC, a Delaware limited liability
company, dba Professional Education Institute (“PEI”).
 

1

 

 


1.4.          The term “Confidential Information” means any and all information
that is not readily ascertainable by proper means and which derives economic
value, actual or potential from not being generally known and which has been the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. All information relating to the products or operations of a party,
which is provided to the other party, or to which the other party otherwise
obtains access, pursuant to, or as a result of, this Agreement shall be treated
as Confidential Information hereunder, except such information which the other
party can clearly show; (a) at the time of this Agreement is publicly and openly
known; (b) after the date of this Agreement becomes publicly and openly known
through no fault of the other party; (c) comes into the other party’s possession
and lawfully obtained by the other party from a source other than from the party
or a source deriving from the party, and not subject to any obligation of
confidentiality or restrictions on use; or (d) is approved for release by
written authorization of the other party.
 
1.5.         The term “Customer Data” means documents and other media (whether
in human or machine readable form) containing information, regarding customers
and prospective customers. Without limiting the generality of the foregoing, the
term “Customer Data” shall include customer lists and personally Identifiable
information about customers and prospective customers.
 
1.6.          The term “Educational Materials” means all advertising and
promotional materials, handouts, workbooks, presentations, manuals, software
programs, and any other literature or material and other collateral items
employed, provided, distributed, sold, or otherwise made available in connection
with the Business, in any form of communication or media and whether or not in
machine or human readable format.
 
1.7.          The term “Exclusive Field of Use” means live, on-line, or
on-demand seminars, webinars, and training courses in the Field delivered
through any form of communication or media. Excluded from the Exclusive Field of
Use are: (i) live, in-person seminars of any kind conducted by Licensor or any
affiliate of Licensor at which any of the following are featured speakers: any
of the Rich Dad Personalities, or any Rich Dad Advisor; and (ii) live, in-person
classes taught in schools (K-12), colleges or universities to matriculated
students as part of an academic curriculum.
 
1.8.          The term “Field” means real estate investing, business strategies,
stock market investment techniques, stock/paper assets, cash management, asset
protection, entrepreneurship and other financially-oriented subjects.
 
1.9.          The term “Licensed Intellectual Property” means individually,
collectively or in any combination, Licensor’s patents (whether issued or
pending), copyrights (whether registered or not), trademarks and trade names
(whether registered or unregistered); as well as concepts, developments, trade
secrets, methods, systems, programs, improvements, inventions, data and
information (whether in perceivable or machine-readable form), source code,
works of authorship and products whether or not patentable, copyrightable, or
susceptible to any other form of protection, and whether or not reduced to
practice or designated by Rich Dad as Licensed Intellectual Property, including,
but not limited to the (a) the Proprietary Materials and Information, (b) the
Licensed Marks and (c) the name, image, and likeness of the Rich Dad
Personalities.
 

2

 

 

 
1.10.        The term “Licensed Marks” means the Licensor’s current and future
trademarks, service marks, and trade dress including.
 
1.11.        The term “Proprietary Materials and Information” means any and all
material provided to Licensee by or on behalf of Licensor, including but not
limited to customer lists, products, trade secrets, source codes, development
platforms, server system configuration diagrams, lobby server specifications and
programs, middleware, Application Program Interface data for middleware or
otherwise, unpublished artwork, tools, data and contents related to artwork,
whether 2- or 3- dimensional, all original and secondary audio or visual data,
as well as any and all other Licensed Intellectual Property and/or information
which: (i) is provided to Licensee by or on behalf of Licensor or to which
Licensee is provided access by or on behalf of Licensor, (ii) is created
developed, or otherwise generated by or on behalf of Licensor, (iii) concerns or
relates to any aspect of Licensor business or products, or (iv) is, for any
reason, identified or otherwise marked by Licensor as confidential; except such
information which Licensee can show, clearly and convincingly: (1) is at the
time of disclosure, publicly and openly known as of the Effective Date of this
Agreement, (2) becomes publicly and openly known through no fault of Licensee,
or (3) is in Licensee’s possession and documented prior to the commenoement of
the relationship between the parties, lawfully obtained by Licensee from a
source other than from Licensor, and not subject to any obligation of
confidentiality or restrictions on use, or (4) is approved for release by
written authorization of Licensor.
 
1.12.        The term “Rich Dad Advisors” means” means any authors or co-
authors of a work in the “Rich Dad”, “Rich Dad Advisors”, “Rich Family”, “Rich
Woman”, “Rich Life” or similar series of books and all other individuals or
concerns directly or in directly related to “Rich Dad”, “Rich Dad Advisors”,
“Rich Family”, “Rich Woman”, “Rich Life” or affiliated brands which may be
designated by either Robert T. Kiyosaki or Kim Kiyosaki in his or her sole
discretion.
 
1.13.        The term “Rich Dad Personalities” shall mean Robert Kiyosaki and
Kim Kiyosaki.
 
1.14.        The term “Term” means the period of time from the Effective Date
until the Agreement is terminated as provided in Section 8 hereof.
 
1.15.        The term “Territory” shall mean worldwide.
 
1.16.       The term “Trainings” shall mean Licensor-branded in person or remote
product offerings in the Field to one or more recipients, including seminars,
webinars and other computer or internet based trainings, and mentoring as may be
offered by Licensee in the conduct of the Business in the Territory and for
which a fee is charged by Licensee.
 
ARTICLE II
GRANT OF LICENSE
 
2.1.          Licensor hereby grants to Licensee, and Licensee hereby accepts
from Licensor, the sole and exclusive right and license in and to the Licensed
Intellectual Property for the purpose of allowing Licensee to (i) develop and
create Educational Materials and (ii) conduct the Business in the Territory by
itself and through its subsidiaries and affiliates, Such license shall
 

3

 

 

 
include, but shall not be limited to, the right to make, use, reproduce, modify,
adapt, create derivative works of, translate, distribute (directly and
indirectly), transmit, display and perform publicly, license, rent, lease,
export, import, offer for sale, sell and commercially exploit the Licensed
Intellectual Property, in whole or in part. Licensor understands that Licensee
intends to use the Licensed Intellectual Property, at its sole discretion, in
connection with the Business, Licensee may, but is not obligated to, to display
Licensee’s copyright notice on any works or materials containing the License
Marks.
 
2.2.          Licensee has the right to modify the Licensed Intellectual
Property and to create derivative works (the “Derivative Works”); provided that
such Derivative Works may be used, copied, distributed, performed and/or
displayed only in connection with the Business; and provided further that
Licensee will not distribute or sublicense products embodying the Derivative
Works other than to end users for personal use only and not for re-sale,
distribution or re-licensing. Licensee will be deemed the owner of all
Derivative Works.
 
ARTICLE III
LIMITATIONS, RESTRICTIONS, COVENANTS
 
3.1           During the Term, the Licensee shall not use the Licensed
Intellectual Property other than as permitted by this Agreement.
 
3.2           Licensor shall not, during the Term grant any third party a
license to use the Licensed Intellectual Property within the Exclusive Field of
Use. During the term of this Agreement, neither Licensor nor any of its
Affiliates may (1) engage, directly or indirectly, in the Exclusive Field of
Use, or (2) contact, solicit, or direct any person or entity to contact or
solicit, any of the customers of Licensee (or customers set forth in the
Customer Data) for the purpose of providing any products or services that are
the same or similar to those offered by the Licensee in the Business.
 
3.3           Licensee may distribute goods and services embodying the Licensed
Intellectual Property to end users for personal use only and not for resale,
distribution or re-licensing by such end users.
 
3.4           Licensee acknowledges and agrees that, except as otherwise
specifically provided for herein, this Agreement grants Licensee no title or
right of ownership in or to the Licensed Intellectual Property. Licensee shall
not at any time do or cause to be done any act, omission, or thing contesting or
in any way impairing or tending to impair any part of Licensor’s right, title
and interest in the Licensed Intellectual Property.
 
3.5           In the event Licensee shall be deemed to have acquired any
ownership rights in the Licensed Intellectual Property, the Licensee shall
assign, and agrees to execute all documents reasonably requested by Licensor to
assign, all such rights in the Licensed Intellectual Property to Licensor or its
nominee.
 
3.6           Licensee acknowledges the validity of the Licensed Marks. The
Licensed Marks (and all versions and derivatives thereof) are owned by Licensor
and shall be and remain the
 

4

 

 

 
exclusive property of Licensor, All rights in and to the Licensed Marks other
than those specifically granted to the Licensee herein, arc reserved to Licensor
for its own use and benefit. The Licensee shall not acquire any ownership rights
in or to the Licensed Marks.
 
3.7           Licensee shall own all work product including, but not limited to,
ideas, any and all concepts, inventions, designs, trademarks, tradenames,
service marks, trade dress, logos, course content, Educational Materials,
Customer Data (including client lists) generated through the conduct of the
Business, programs, software, reports, or other intellectual property and
tangible work product, produced by Licensee or any of its Affiliates or their
officers, directors, employees, agents, or consultants pursuant to this
Agreement, and all prior drafts, derivations or versions thereof, regardless of
whether such were incorporated into the Business (collectively “Work Product”),
shall be and remain the sole and exclusive property of Licensee when produced.
No license or right is granted hereunder at any time from Licensee to Licensor
whether expressly or by implication, estoppel or otherwise, arising out of or
related to Licensee conduct of the Business or any Work Product.
 
ARTICLE IV
CONFIDENTIALITY
 
4.1           Each party acknowledges the other’s Confidential Information is
unique and valuable and was developed or otherwise acquired by the other at
great expense, and that any unauthorized disclosure or use of the other’s
Confidential Information would cause the other irreparable injury loss for which
damages would be an inadequate remedy. The party agrees to hold such
Confidential Information in strictest confidence, to use all efforts reasonable
under the circumstances to maintain the secrecy thereof, and not to make use
thereof other than in accordance with this Agreement, and not to release or
disclose Confidential Information to any third party without the other’s prior
written consent, subject to a court order, or subject to a sublicense consistent
with this Agreement and requiring the sublicensee to maintain the Confidential
Information in strictest confidence, to use all efforts reasonable under the
circumstances to maintain the secrecy thereof, not to make use thereof other
than in accordance with the sublicense Agreement, and not to release or disclose
Confidential Information to any third party without the other’s prior written
consent.
 
4.2           Each party further acknowledges that any violation of this Section
4, shall constitute a material breach of this License Agreement resulting in
irreparable injury to the non­-breaching party and agree that, in addition to
any and all other rights available to the non- breathing party by law or by this
Agreement, the non-breaching party shall have the right to have an injunction
entered against the party to enjoin any further violations of this Agreement.
 
ARTICLE V
LICENSE FEES AND REPORTING
 
5.1           In consideration of the Licenses granted hereunder, the Licensee
shall pay to Licensor a royalty in the amount of [***] of the Licensee’s Cash
Sales. Royalties with respect to Cash Sales shall be paid monthly to Licensor
within [***] of the end of the applicable month. Payments will be made in U.S.
Dollars.
 

5

 

 

 
5.2           Licensee shall render to Licensor, a written statement, in such
form as Licensor may reasonably request, setting forth the Trainings sold during
each month Accounting Period, the applicable sales price, and such other
information as Licensor may reasonably request to verify the royalty payments
due hereunder. Such statement shall be provided whether or not a royalty payment
for the Accounting Period is to be made. The Licensee shall keep such written
records respecting the sales of Trainings as Licensor may reasonably request so
that royalties payable hereunder may be accurately determined, and shall permit
such records to be examined by Licensor or its authorized representative upon
reasonable prior written notice at any reasonable time during regular business
hours to verify the records, reports and payments herein provided.
 
5.3           Licensee shall be responsible for, and shall pay, all sales, value
added and similar taxes, if any, which may be imposed on any receipts of the
Trainings sold hereunder, as well as any other tax based upon Licensee’s use of
the Licensed Intellectual Property in connection with the Business.
 
5.4           Notwithstanding the foregoing, subject to and in accordance with
the terms and conditions of that certain Royalty Payment Agreement dated March
15, 2013 (“RPA”) by and between Licensee as “Company” and Licensor as “Holder”
(which RPA Licensor and Licensee hereby each ratify and affirm), Licensee may,
at its option, issue and deliver and Licensor agrees to accept at a convertible
promissory note in substantially the form provided for in the RPA (each, a
“Note” and collectively, the “Notes”) as payment for [***] of each royalty
payment owing under the terms of the Licensing Agreement. In addition, the
Licensee may, with the consent of Licensor, issue and deliver and Licensor
agrees to accept a Note as payment for [***] of each royalty payment owing under
the terms of the Licensing Agreement. The principal amount of each Note shall
equal the portion of such royalty payment that the Company has elected to pay
via a Note. Each Note shall automatically convert into shares of Preferred Stock
upon a Change of Control as provided in such Note. For purposes of this
Agreement, the term “Preferred Stock” shall mean shares of the Company’s Series
A Preferred Stock pursuant to the Certificate of Designation in substantially
the form attached provided for in the RPA (the “Certificate of Designation”). In
the event of a conflict between the terms and conditions of this Agreement and
those of the RPA, the term and conditions of the RPA shall control. Licensor and
Licensee agree that any subsequent cash payment of royalties under this
Agreement shall first be applied to any outstanding balances on the Notes on a
first in, first out basis.
 
5.5           LICENSOR ACKNOWLEDGED AND AGREES THAT NO REPRESENTATIONS OR
STATEMENTS OF ACTUAL, AVERAGE, PROJECTED OR FORECASTED SALES, PROFITS,
ROYALTIES, OR EARNINGS HAVE BEEN MADE WITH RESPECT TO THE BUSINESS CONTEMPLATED
BY THIS AGREEMENT,
 
ARTICLE VI
LICENSEE’S ADDITIONAL OBLIGATIONS
 
6.1           Licensee shall meet the following performance standards:
 

6

 

 

 
6.1.1         Timeliness. Service Level/Average Speed of Answer. This is how
quickly the average telephone call is answered. Licensee’s goal is to answer
[***] of the calls within [***].
 
6.1.2         Abandonment or percentage of calls not answered. Licensee’s goal
is less than [***] should abandon within [***] of the execution of the
definitive license agreement, [***] and [***]. Licensee will test announcing
current hold time to anyone who is placed on hold.
 
6.1.3         Responsiveness to satisfy customers who call/write or e-mail or
otherwise communicate with a concern or complaint. Licensee’s goal shall be to
have an initial response within [***] of the time. The goal is to conclude the
complaint handling, which would include the customer being notified and agreeing
to the handling as quickly as possible. Licensee’s goal is to resolve [***] of
its complaints within [***]. Refund requests received in writing will be
resolved, meaning an official determination on the refund will be issued within
[***] of the time. Should the customer issue a rebuttal to the determination,
the process will start over again the date of the written rebuttal.
 
6.1.4         Lagging Indicators. Those indicators that if managed correctly,
should lead to a reduction in certain areas of customer complaints and a
resultant rise in overall customer satisfaction.
 
6.1.5         Source of Complaints. Customer Complaints from the following
sources should be reviewed and categorized in order to understand how the
organizations of people or processes need to be improved to avoid receiving a
similar complaint in the future:
 
  a.       Any of the Rich Dad Personalities
  b.       Licensor
  c.       Any Attorney General Complaint
  d.      Any Complaint from a Private Attorney
  e.       Any Better Business Bureau (“BBB”) Complaint
 
6.2.          Licensee shall report on each of the above performance standards
on a weekly basis, in a form suitable to Licensor, in Licensor’s discretion,
subject to change by Licensor from time-to-time.
 
ARTICLE VII
QUALITY CONTROL
 
7.1.          Licensee shall provide Licensor, without charge, additional
samples of each item of Educational Materials from time to time as Licensor may
request.
 
7.2.          At the expense of Licensee, Licensor shall have the right to audit
seminar quality through attendance as follows: Up to [***] fulfillment seminars
per year and up to [***]
 

7

 

 



advanced training seminars per year.
 
7.3.          Licensor shall provide Licensee with access to at least [***]
Licensor employee with current knowledge of Licensor, the Licensed Intellectual
Property, and Licensor’s brand marketing strategies.
 
7.4.          Licensee shall provide Licensor, and the Rich Dad Personalities
access to Licensee employees, subject matter experts and independent contractors
for the purpose of providing feedback between the parties related to seminar
content and presentations, marketing and advertising review support, and product
development and integration related to the Licensor brand and Licensor
customers; provided that Licensor and Licensor’s Affiliates shall not directly
or indirectly solicit, hire or interfere with the relationship of Licensee and
such employees and to keep confidential any information relating to Licensee and
furnished to Licensor, using the same degree of care as Licensee uses to protect
its own confidential information. Notwithstanding the foregoing, Licensor may
also work with subject matter experts and independent contractors on activities,
events and projects unrelated to Licensee.
 
ARTICLE VIII
BOARD MEMBERSHIP
 
8.1.         Licensor and Licensee each acknowledge and agree that Licensee,
acting through its Board of Directors, appointed Anthony C. Humpage to the
Licensee’s Board of Directors as the Licensor’s Designee. Henceforth, Licensee
agrees to (i) include in its annual proxy statements (or any other solicitations
of stockholder consent) the nomination and recommendation of the BOD that the
shareholders approve the re-election or appointment, as the case may be, of the
Licensor Designee to the Licensee’s Board of Directors and (ii) use its
reasonable best efforts to obtain such approval.
 
8.2.          If at any time Licensor shall notify Licensee of its desire to
remove, with or without cause, any Licensor Designee, the Licensee, as the case
may be, shall use its reasonable best efforts to cause the removal of such
Licensor Designee from the Licensee Board.
 
8.3.          If at any time any Licensor Designee ceases to serve on the
Licensee Board (whether by reason of death, resignation, removal or otherwise),
Licensor shall be entitled to designate a successor director to fill the vacancy
created thereby, Licensee shall use its best efforts without any undue delay to
cause such successor to become a director of the Licensee, respectively.
 
8.4           Licensee covenants and agrees that so long as the Licensor
Designee shall continue to serve on the Licensee’s Board of Directors, and
thereafter so long as the Licensor Designee shall be subject to any possible
proceeding by reason of the fact that the Licensor Designee served on the
Licensee’s Board of Directors, Licensee, subject to Section 8.4., I, shall
promptly obtain and maintain in full force and effect Director’s and Officer’s
 

8

 

 

 
liability insurance (“D&O Insurance”) In reasonable amount, but not event less
[***], from established and reputable insurers. In all policies of D&O
Insurance, the Licensor Designee shall be named as an insured in such a manner
as to provide the Licensor Designee the same rights and benefits as are accorded
to the most favorably insured of the Licensee director. Upon reasonable request,
Licensee shall provide Licensor Designee or his or her counsel with a copy of
all D&O Insurance applications, binders, policies, declarations, endorsements
and related materials.
 
8.5           Section 8.4 notwithstanding, the Licensee shall have no obligation
to obtain or maintain D&O Insurance if the Licensee’s Board of Directors
determines in good faith by a two thirds (2/3) majority of its members, that the
premium costs for such insurance are substantially disproportionate to the
amount of coverage provided, the coverage provided by such insurance is limited
by exclusions so as to provide an insufficient benefit, or the Licensee is
covered by similar insurance maintained by a subsidiary of Licensee. In making
any determination to eliminate or reduce D&O Insurance coverage, the Board shall
seek the advice of independent legal counsel or other advisors experienced in
the review and analysis of D&O coverage.
 
8.6.          Promptly after (i) learning of facts and circumstances that may
give rise to a proceeding, Licensee shall notify its D&O Insurance carriers, if
such notice required by the applicable policies, and any other insurance
providing applicable insurance coverage to the Licensee, of such facts and
circumstances, or (ii) receiving notice of a proceeding, whether from Licensor
Designee or otherwise, Licensee shall give prompt notice to its D&O Insurance
carriers and any other insurance providing applicable insurance coverage to the
Licensee in accordance with the requirements of the respective insurance
policies. Licensee shall thereafter take all appropriate action to cause such
insurance carriers to pay on behalf of Licensor Designee, all expenses incurred
or to be incurred, and liability incurred, by Licensor Designee with respect to
such proceedings in accordance with the terms of the applicable D&O Insurance
policies.
 
8.7.          Any of obligation of Licensee pursuant to this Article VIII (other
than Sections 8.4 and 8.6, which shall survive according to their terms) shall
be effective following the Effective Date and shall terminate and be of no
further force or effect upon the expiration or early termination of this
Agreement.
 
ARTICLE IX
WARRANTIES AND REPRESENTATIONS
 
9.1           Licensor warrants and represents that;
 
 9.1.1        It is a limited liability company duly organized, validly
existing, and in good standing under the laws of the state of Nevada with all
requisite power and authority to execute, deliver and perform this Agreement.
 
 9.1.2        All necessary actions on the part of Licensor have been duly taken
to authorize the execution, delivery, and performance of the Agreement by
Licensor.
 

9

 

 

 
9.1.3        This Agreement has been duly authorized, executed, and delivered by
Licensor, constitutes the legal, valid, and binding obligation of Licensor and
is enforceable in accordance with its terms.
 
9.1.4        It has the right to grant the licenses and enter into this
Agreement without seeking the approval or consent of any third party and without
payments to any third party;
 
9.1.5        There are no existing or threatened claims or proceedings by any
entity relating to the Licensed Intellectual Property or challenging Licensor’s
ownership of the same;
 
9.1.6        None of the Licensed Intellectual Property are subject to any
outstanding order, decree, judgment, stipulation, written restriction,
undertaking or agreement limiting the scope or use of the Licensed Intellectual
Property or declaring any of it abandoned;
 
9.1.7        The Licensed Intellectual Property, or any portion thereof, does
not interfere with, infringe, or misappropriate, or violate the intellectual
property right of any third party and Licensor has not received any charge,
complaint, claim, or notice alleging any such interference, infringement,
misappropriation or violation nor does Licensor have any knowledge that any such
charge or claim may be forthcoming; and
 
9.1.8        Any trade secrets comprising part of the Licensed Intellectual
Property have been properly maintained as trade secrets.
 
9.2          Licensee warrants and represents that:
 
9.2.1       It is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Colorado, with all requisite corporate
power and authority to execute, deliver and perform this Agreement.
 
9.2.3        All necessary corporate proceedings of Licensee have been duly
taken to authorize the execution, delivery, and performance of the Agreement by
Licensee.
 
9.2.4        This Agreement has been duly authorized, executed, and delivered by
Licensee, constitutes the legal, valid, and binding obligation of Licensee and
is enforceable in accordance with its terms.
 
9.2.5        Licensee has all rights necessary and is fully authorized to enter
into and perform under this Agreement; and
 
9.2.6        There are no existing or threatened claims or proceedings by any
entity against Licensee that would impair Licensee’s ability to perform under
this agreement.
 

10

 

 

ARTICLE X
TERM AND TERMINATION



     

           10.1     The license hereunder shall commence upon the Effective Date
and shall expire on the [***] anniversary thereof; provided however, that if the
effective date is not the first day of a calendar month then the Term shall
expire on the last day of the calendar month in which [***] anniversary of the
Effective Date occurs. Notwithstanding the foregoing, the Term shall
automatically renew for successive one year periods unless either party provided
written notice of termination not less, than [***] prior to the expiration of
the then current Term unless sooner terminated pursuant to Section 10.2.

     
           10.2     The license hereunder may be terminated at any time:
       
             10.2.1. By either party in the event of a breach of this Agreement
by another party that is susceptible of cure, immediately, upon the end of a
[***] period after written notice of such breach to the breaching party, if such
breach is not cured within the [***] period; provided, however, as long as the
breaching party is diligently attempting to cure such breach for such [***]
period, such cure period shall be extended by an additional period as may be
required to cure such violation, but in no event more than an additional [***].
       
             10.2.2. By either party, immediately, if the other party becomes
insolvent, makes an assignment for the benefit of its creditors, or becomes the
subject of any bankruptcy or insolvency proceedings, and such proceedings are
not removed within sixty (60) days of their initiation.
       
             10.2.3. By either party, if the other party ceases to do business.
       
             10.2.4. By Licensee, immediately, in the event Licensee is enjoined
from using any of the Licensed Intellectual Property by a court of competent
Jurisdiction.
       
             10.2.5. By Licensee, upon the occurrence of a Change in Control Of
Licensor Event. For the purposes of this Agreement, the term “Change in Control
of Licensor Event” shall mean”
         
          10.2.5.1. any person (other than any of the Rich Dad Personalities, or
any company owned, directly or indirectly, by the Rich Dad Personalities in
substantially the same proportions as their membership interests of Licensor),
is or becomes the Owner (as hereinafter defined), directly or indirectly, of
membership interests of Licensor representing [***] or more of the membership
interests of Licensor;
         
          10.2.5.2. a merger, consolidation, reorganization, or other business
combination of Licensor with any other entity, other than a merger or
consolidation which would result in the membership interests of the Rich Dad
Personalities existing immediately prior thereto continuing to represent (either
by continuing to exist or by being converted into membership interests or voting
 

11

 

 






         

securities, as the case may be, of the surviving entity) more than [***] of the
combined membership interests or voting power of the voting securities of
Licensor or such surviving entity outstanding immediately after such merger or
consolidation; or

         
          10.2.5.3. the members of Licensor approve a plan of complete
liquidation of Licensor or the consummation of the sale or disposition by
Licensor of all or substantially all of Licensor’s assets other than (x) the
sale or disposition of all or substantially all of the assets of Licensor to a
person or persons who the Owner, directly or indirectly, of at least [***] or
more of the combined membership interests of Licensor at the time of the sale or
(y) pursuant to a spin- off type transaction, directly or indirectly, of such
assets to the members of Licensor.
         
          10.2.5.4. For the purposes of this Section 10.2.5, the term “Owner”
means any person who, directly or indirectly, through any contract, arrangement,
understanding, relationship, or otherwise has or shares (i) the power to vote,
or to direct the voting of such membership interest, or (ii) the power to
dispose, or to direct the disposition of, such membership interest.
     
          10.3      Notwithstanding anything else in this Agreement to the
contrary, the Term of this Agreement shall terminate, without further action of
either Licensor or Licensee, upon the occurrence of a Change in Control of
Licensee Event. For the purposes of this Agreement, the Term “Change in Control
of Licensee Event” shall mean:
       
           10.3.1. any “person” as such term is used in Sections l3(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, (other than Licensor,
Licensee, any trustee or other fiduciary holding securities under any employee
benefit plan of Licensee, or any company owned, directly or Indirectly, by the
shareholders of Licensee in substantially the same proportions as their
ownership of common stock of Licensee), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Licensee representing [***] or more of the combined voting power
of Licensee’s then outstanding securities;
       
           10.3.2. during any period of [***], individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with Licensee to effect
a transaction described in paragraph (a), (c), or (d) of this Section) whose
election by the Board or nomination for election by Licensee’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the [***] or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;
       
           10.3.3. a merger, consolidation, reorganization, or other business
combination of Licensee with any other entity, other than a merger or
consolidation which would result
 

12

 

 






       
in the voting securities of Licensee outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than [***] of the combined
voting power of the voting securities of Licensee or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of
Licensee (or similar transaction) in which no person [***] or more of the
combined voting power of Licensee’s then outstanding securities shall not
constitute a Change in Control; or
       
          10.3.4. the shareholders of Licensee approve a plan of complete
liquidation of Licensee or the consummation of the sale or disposition by
Licensee of all or substantially all of Licensee’s assets other than (x) the
sale or disposition of all or substantially all of the assets of Licensee to a
person or persons who beneficially own, directly or indirectly, at least [***]
or more of the combined voting power of the outstanding voting securities of
Licensee at the time of the sale or (y) pursuant to a spin-off type transaction,
directly or Indirectly, of such assets to the shareholders of Licensee.
     
            10.4  Upon termination of the license hereunder, all rights and
privileges in and to the Licensed Intellectual Property granted to the Licensee
herein shall automatically revert to Licensor or its nominee, and the Licensee
shall immediately cease any use thereof.
     
            10.5   Licensee shall, for a period of [***] (“Sell-Off Period”)
following the effective date of termination of the license granted by Licensor
hereunder, have the right to fulfill commitments made to customers during the
Term. The provisions of this Agreement shall apply with full force and effect
during the Sell-Off Period, Upon expiration of the Sell-Off Period, Licensee
shall immediately cease and desist from using or displaying any forms of
advertising containing any of the Licensed Marks.
     
            10.6  Section 3,7; and Articles IV (Confidentiality); IX (Warranties
and Representations); XI (Indemnification); and X1I1 (Miscellaneous) hereof
shall survive termination (for any reason) of this Agreement.
     
ARTICLE XI
INDEMNIFICATION
     
            11.1  Each party shall defend, indemnify and hold harmless the other
party and their respective Affiliate and their respective officers, directors,
agents, contractors, employees, successor, and assigns from and against all
claims, demands or causes of action, as well as any and all damages, expenses,
costs, interest and reasonable legal fees, including such fees incurred on
appeal, in any way related to, arising out of or connected with a breach of the
indemnifying party’s representations, warranties or covenants under this
Agreement.
     
            11.2   EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES IN CONNECTION
WITH CLAIMS SUBJECT TO THE INDEMNIFICATION PROVISIONS OF SECTION 9.1 OR A BREACH
OF EITHER PARTY’S OBLIGATIONS UNDER SECTION 5, NEITHER PARTY WILL, UNDER ANY
CIRCUMSTANCES, BE LIABLE TO THE OTHER PARTY FOR ANY LOST PROFITS OR ANY OTHER
SPECIAL, INDIRECT OR
 

13

 

 






     
CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT EVEN IF THE
PARTY HAS BEEN NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES.
     
ARTICLE XII
INDEPENDENT DEVELOPMENT
     
Nothing in this Agreement shall be construed as restricting Licensee’s right or
ability to acquire, license, develop, manufacture or distribute for itself, or
have others acquire, license, develop, manufacture or distribute for Licensee,
adult education products and services, or technology performing the same or
similar functions as the adult education products and services, or technology
contemplated by this Agreement, or to market or distribute such same or similar
adult education products and services, or technology in addition to, or in lieu
of, the adult education products and services, or technology contemplated by
this Agreement including, whether in the conduct of the Business or otherwise.
     
ARTICLE XIII
MISCELLANEOUS
     
          13.1. No Waiver. The failure of any party to this Agreement to enforce
any particular provision of this Agreement at any time shall not be construed as
a waiver of such provision or provisions for any future dealing between the
parties; nor shall it in any way affect the validity of this Agreement or any
portion thereof, or any party’s ability to enforce such provision at any time in
the future. No party’s failure to act on a breach by the other party shall be
construed as a future waiver of any subsequent breach of the same or other
provisions of this Agreement.
     
          13.2. Notices. All notices and other written communications required
to be given under this Agreement shall be in writing and shall be delivered to
the addressee in person, mailed by registered or certified mail, return receipt
requested, or by reputable overnight courier. Any such notice shall be deemed to
be delivered, given and received for all purposes as of the date so delivered,
if delivered personally, or, if sent by certified or registered mail, three days
following the date on which the same was deposited in a regularly maintained
receptacle for the deposit of United States mail, postage and charges prepaid.
The addresses of the parties (until written notice of change shall have been
given) shall he as follows:





     
To Licensor
         
With a copy to:
                     
 

14

 

 



     
To Licensee:
                                 
With a copy to:
         





   
          13.3. Alternative Dispute Resolution. Unless the parties expressly
agree otherwise in writing, any dispute, controversy or claim between the
parties related to interpretation or enforcement of this Agreement will be
determined by binding arbitration in accordance with the rules of Judicial and
Administrative Mediation Services (hereinafter “JAMS”), If the parties cannot
agree on a JAMS arbitrator 20 calendar days after notification of the claim,
JAMS will appoint an arbitrator to hear the matter and not by court action. The
parties shall share equally all initial costs of arbitration. All decisions of
the arbitrator shall be final, binding, and conclusive on all parties.
Notwithstanding the above, claims related to termination of this Agreement,
intellectual property, confidentiality and/or injunctive relief will not be
subject to arbitration. The prevailing party shall be entitled to reimbursement
of attorneys’ fees, costs, and expenses incurred in connection with the
arbitration or litigation.
   
          13.4. Choice of Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Arizona, without
regard to federal or state choice of law principles.
   
          13.5. Choice of Forum. Any action brought to enforce or interpret the
terms of this Agreement shall be brought exclusively in either the Superior
Court of the State of Arizona in and for the County of Maricopa; or the United
States District Court for the District of Arizona, located in Phoenix, Arizona.
   
          13.6. Amendment. This Agreement, including all exhibits attached
hereto, may not be amended or modified except by a document signed by all
parties. Such Amendments or Addenda shall specifically reference this Agreement
and, to the extent that existing rights or obligations are modified, shall
specifically identify the Section(s) of this Agreement affected by the Amendment
or Addendum.
   
          13.7. Representation by Attorney. Each party to this Agreement has
either: (a) been represented by an attorney of their choice in connection with
the negotiation and execution of this Agreement; or (b) declined to be so
represented by an attorney after having a reasonable opportunity to secure such
representation.
   
          13.8. Entire Agreement. This Agreement, along with any attachments,
exhibits, schedules and documents specifically referenced herein, constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior communications, writings and other
documents with regard thereto. No modification, amendment or waiver of any
provision hereof shall be binding upon either party hereto unless it
 

15

 

 






   
is  in  writing and executed by both of the parties hereto or, in the case of a
waiver, by the party waiving compliance.
 
          13.9. No Assignment. Neither party may assign this Agreement without
the other party’s prior written consent. Notwithstanding the foregoing, either
party may assign this Agreement without the other party’s prior written consent
in the event of a merger, acquisition, reorganization, change in control, or
sale of substantially all of the assets or business of such assigning party. Any
assignment in conflict with this provision shall be void.
   
          13.10. Further Documents. The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement. Without limiting the generality of the foregoing, the
parties shall each execute and deliver such Instruments as are necessary to
terminate, as of the Effective Date, that certain Rich Dad Operating Company,
LLC Licensing Agreement and such other agreements between the parties executed
pursuant, including, but not limited to, a termination of the Cash Collateral
Account, Escrow and Security Agreement, and to issue joint instructions to
Escrow Agent to release all funds in the Cash Collateral Account to Licensee,
For the purposes of this paragraph, terms that in bold font shall be given the
meaning ascribed to them in the Cash Collateral Account, Escrow and Security
Agreement.
   
          13.11. Relationship of the Parties. Nothing contained in this
Agreement shall be deemed or construed by the parties hereto or by any third
person to create the relationship of principal and agent or of partnership or of
joint venture or of any association between the parties. None of the provisions
contained in this Agreement nor any acts of the parties hereto shall be deemed
to create any relationship between the parties other than the relationship
specified in this Agreement.
   
          13.12. Captions. The division of this Agreement into and the use of
captions for paragraphs are for Convenience of reference only and shall not
affect the interpretation or construction of this Agreement.
   
          13.13. Severability. In the event any provision of this Agreement or
the application of any provision shall be held by a tribunal of competent
jurisdiction to be contrary to law, then, the remaining provisions of this
Agreement shall be unimpaired, and the illegal, invalid or unenforceable
provision shall be replaced by a provision, which, being legal, valid and
enforceable, comes closest to the intent of the parties underlying the illegal,
invalid or unenforceable provision. In any event, an illegal, invalid or
unenforceable provision shall not affect the enforceability or the validity of
the remaining terms or portions thereof, and each such unenforceable or invalid
provision or portion thereof shall be severable from the- remainder of this
Agreement.
   
          13.14. Cost of Enforcement. If a party commences any arbitration,
action at law or in equity, or for declaratory relief, in appellate proceedings,
to secure or protect any rights under, or to enforce any provision of, this
Agreement, then, in addition to any judgment, order, or other relief obtained in
such proceedings, the prevailing party shall be entitled to recover from the
losing party all reasonable costs, expenses, and attorneys’ fees incurred by the
party in
 

16

 

 






   
connection with such proceedings, including, attorneys’ fees incurred for
consultation and other legal services performed prior to the filing of such
proceeding.
   
          13.15. Successors. The terms of this Agreement shall be binding upon,
and inure to the benefit of and be enforceable by, the successors, assignees,
and transferees of the parties hereto.
   
          13.16. No Intended Third Party Beneficiaries. The parties acknowledge
and agree that there are no intended third party beneficiaries of this
Agreement, including without limitation, other licensees of the Rich Dad brand
and intellectual property or students of the Business.
   
          13.17. Counterparts/facsimile. This Agreement may be executed in 2 or
more counterparts, each of which shall be deemed to be an original and all of
which taken together shall constitute a single instrument. This Agreement may be
executed by any party by delivery of a facsimile signature, which shall have the
same force and effect as an original signature. Any party which delivers a
facsimile signature shall promptly thereafter deliver an originally executed
signature to the other parties; provided, however, that the failure to deliver
an original signature page shall not affect the validity of any signature
delivered by facsimile.
   
          13.18. Board Approval. Licensor acknowledges and agrees that the
effectiveness and enforceability of this Agreement are subject to the
ratification of the Board of Directors of Licensee.





Rich Dad Operating Company, LCC  
Tigrent Inc.
       
By:
 -s- michal r sullivan [img010_v1.jpg]  
By:
 -s- anthony c, humpage [img012_v1.jpg]              
Name:Anthony C. Humpage
Name: 
Michael R Sullivan
                 
Title: Chief Executive Officer
Title:
Chief Executive Officer
   
 

17

 

 

Exhibit 2
 

 

 

 

 

FIRST AMENDMENT

TO RICH DAD OPERATING COMPANY, LLC

LICENSING AGREEMENT

 

This FIRST AMENDMENT TO RICH DAD OPERATING COMPANY, LLC LICENSING AGREEMENT
(this “First Amendment”) is dated as of the 22nd day of April 2014 (the “First
Amendment Date”), by and between (a) Rich Dad Operating Company, LLC, a Nevada
limited liability company (“Licensor”) and (b) Tigrent Inc., a Colorado
corporation (“Licensee”).

 

RECITALS

 

WHEREAS, Licensor and Licensee entered into that certain Rich Dad Operating
Company, LLC License Agreement with an effective date of September 1, 2013 (,
the “License Agreement”), a copy of which License Agreement is attached as
Exhibit A; and

 

WHEREAS, Licensor and Licensee have agreed to modify the License Agreement
pursuant to the terms and conditions of this First Amendment; and

 

NOW, THEREFORE, to these ends and in consideration of the mutual covenants
contained herein, as well as the mutual benefits to be derived herefrom,
Licensor and Licensee hereby agree as follows:

 

1.         Definitions. Terms that are capitalized and not otherwise defined
shall be given the meaning ascribed to them in the License Agreement.

 

2.         Amendment of License Agreement. The License Agreement is hereby
amended as follows:

 

(a)            Article I, Definitions, is hereby amended to add the following
new section 1.17:

 

1.17      “The term “Permitted Products” means Licensor’s or the Rich Dad
Personalities current products as set forth on Schedule 1.17 attached to this
Agreement. If Licensor desires to amend Schedule 1.17 to add other or new
Licensor or Rich Dad Personalities product(s), such amendment shall require the
consent of Tigrent, which consent shall not be unreasonably withheld. Licensor
shall request such amendment in writing and shall include with such request a
sample of the product Licensor is requesting to add to Schedule 1.17 (or if a
sample is not readily available, a written description of such product in
sufficient detail to enable Tigrent to make an informed decision about whether
or not to grant consent) and Tigrent shall thereafter respond to such request
within [***], failing which such product shall be deemed approved by Tigrent.

 

1

 

 

 

(b)            Section 1.7 is hereby deleted in its entirety and the following
new Section 1.7 is substituted in its place:

 

“The term ‘Exclusive Field of Use’ means live, on-line, or on-demand seminars,
webinars, and training courses in the Field delivered through any form of
communication or media. Excluded from the Exclusive Field of Use are: (i), live
in-person seminars, and in-person or recorded webcasts, video chats, podcasts,
webinars, instant messages, Twitter or Facebook messages and presentations
conducted by Licensor, any affiliate of Licensor, or any third party, at which
any of the Rich Dad Personalities are featured speakers (each, a “Permitted
Event” and collectively, “Permitted Events”), it being acknowledged and agreed
by the Parties that Permitted Events may include, the sale of Permitted Products
at the Permitted Event; and (ii) live, in-person classes taught in schools
(K-12), colleges or universities to matriculate students as part of an academic
curriculum,”

 

(c)            Section 5.1 is hereby amended by adding the following at the end
thereof:

 



“Notwithstanding the foregoing, the royalty payable on Licensee’s Cash Sales
made during the period of January 1, 2014 through December 31, 2014 shall be
reduced from [***]to [***]. Licensor acknowledges and agrees that Licensee has
overpaid royalties for the period of January 1, 2014 through February 28, 2014
at [***] and that, therefore, Licensee may take a credit in the amount of such
overpayment against royalties coming due.

 

(d)           Article VIII “Board Membership” is hereby deleted in its entirety.

 

3.         Full Force and Effect. Except as specifically modified by this First
Amendment, all of the remaining terms and conditions set forth in the License
Agreement shall remain unchanged and in full force and effect.

 

4.         Term and Termination. This First Amendment does not affect the Term
and Termination, Article X of the License Agreement, and thus the License
Agreement, as amended, will expire on September 1, 2018, provided that written
notice of termination is given not less than three (3) months prior to the
expiration date.

 

5.         Facsimile Counterparts. This First Amendment may be executed by
facsimile and in one or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same original.

 

6.         Incorporation by Reference. All of the recitals in the License
Agreement and this First Amendment, together with the exhibits to the License
Agreement and this First, Amendrnent, are incorporated in and made a part of the
License Agreement by this reference.

 

2

 

 

 

 
WITNESS WHEREOF, the undersigned have caused the parties hereto to enter into
this Agreement effective the First Amendment Date.



           
Rich Dad Operating Company, LLC,
  Tigrent Inc.,  
A Nevada limited liability company
  a Colorado corporation              
By: 
(signature) [img013_v1.jpg]
 
By: 
     
Michael R. Sullivan
   
Anthony Humpage
   
Chief Executive Officer
   
Chief Executive Officer
 

3 

 

 

 
First Amendment, are incorporated in and made a part of the License Agreement by
this reference.
 
WITNESS WHEREOF, the undersigned have caused the parties hereto to enter into
this Agreement effective the First Amendment Date.



           
Rich Dad Operating Company, LLC,
  Tigrent Inc.,  
A Nevada limited liability company
  a Colorado corporation          
By: 
 
 
By: 
    (signature) [img014_v1.jpg]    
Michael R. Sullivan
   
James E. May
   
Chief Executive Officer
   
Chief Administrative & Gen. Counsel Officer
 

3 

 

 

Exhibit 3
 

 

 

 

 
RICH DAD OPERATING COMPANY, LLC
CREDIT AGREEMENT
 
This Rich Dad Operating Company, LLC Credit Agreement (“Agreement”) is made on
March 25, 2011 by and between Rich Dad Operating Company, LLC, a Nevada
limited liability company (“RDOC”) whose address is 4330 North Civic Center
Plaza, Suite 101, Scottsdale, Arizona 85281, Rich Global, LLC, a Wyoming limited
liability company (“RG”) whose address is 4330 North Civic Center Plaza, Suite
101, Scottsdale, Arizona 85281 and Tigrent Inc. a Colorado corporation,
(“Borrower”) whose address is 1612 E. Cape Coral Parkway, Cape Coral, FL 33904,
RDOC, RG and Borrower am sometimes herein referred to individually as a “Party”
and collectively as the “Parties”.
 
RECITALS
 
WHEREAS, RG, Borrower and Rich Dad Education, LLC, a Wyoming limited liability
company (“RDE”) were parties to that certain License Agreement, dated July 18,
2006 (“RDE License Agreement”), which RDE License Agreement was terminated in
May 2010; and
 
WHEREAS, RDOC, RG, and Borrower are parties to that certain Rich Dad Operating
Company, LLC Licensing Agreement (“2010 License Agreement”) with an effective
date of March 16, 2010; and,
 

WHEREAS, royalties in the aggregate amount of [***]currently due and
payable under the RDE License Agreement remain unpaid as of the date hereof
(“Unpaid RDE Royalties”); and,

 

WHEREAS, unpaid Current Royally Payments and Unfilled Royalty Payments (as such
terms are defined in the 2010 License Agreement), totaling in the aggregate
[***], are due and payable under the 2010 License Agreement for the time period
of January 1, 2010 through December 31, 2010 as of the date hereof (“Unpaid
Tigrent Royalties”) (such Unpaid RDE Royalties and Unpaid Tigrent Royalties
hereinafter referred to collectively as “Unpaid Royalties”); and,

 

WHEREAS, the non-payment of the Unpaid Tigrent Royalties has resulted in a
shortfall of the funding of the Escrow Account as provided for in Section 3.2
(a)(ii) of the 2010 License Agreement in the amount of [***] (“Escrow Account
Shortfall”); and

 
WHEREAS, RDOC, RG, and Tigrent wish to resolve the matter of Unpaid Royalties
and to fund the Escrow Account Shortfall in accordance with the terms and
conditions of this Agree­ment,
 
NOW, THEREFORE, in consideration of the foregoing, the Parties agree as follows:
 

 

 

 

 
ARTICLE I
EXTENSION OF CREDIT
 

Section 1.1. - Credit Commitment. Subject to the terms and conditions of this
Agreement, RDOC agrees to extend to Borrower, and Borrower agrees to accept from
RDOC, credit in the principal amount of [***] (the “Loan”). The Loan shall be
evidenced by a promissory note executed by Borrower, dated as of Closing (as
defined in Section 7.1(b) herein), substantially in the form attached hereto as
Exhibit A and drawn to the order of RDOC in the principal amount of the Loan
(the “Note”), the provisions of which are incorporated by reference. The Parties
agree that the Loan will be credited to the Unpaid Royalties in full
satisfaction thereof.

 

Section 1.2 - Loan Documents. The Agreement, the Note, and all other documents
and instruments issued in connection with the Loan are sometimes collectively
referred to as the “Loan Documents”. In the event of any conflict between the
terms and provisions contained in this Agreement and in any of the Loan
Documents, the terms and provisions of this Agreement shall control.

 

Section 1.3. - Interest. So long as no Event of Default (as defined in Section
5.1 below) exists, interest on the unpaid principal balance of the Loan shall
accrue at the rate of [***] per annum, commencing on January 1, 2011. Accrued
interest for the [***] period ending June 30, 2011 in the amount of [***] shall
be due and payable on June 30, 2011. Thereafter, accrued interest on the Note
shall be due and payable in arrears, in quarterly installments, on the last day
of each calendar quarter (i.e., March 31st, June 30th, September 30th and
December 31st.)

 

Section 1.4 - Payment Schedule. The principal of the Loan shall be payable in
installments according to the following schedule:
 

Date
Principal Installment
   
April 30, 2012
[***]
The last day of each calendar month commencing May 31, 2012, until fully paid.

[***]

 
Section 1.5 - Application of Payments. Interest payments under the Note shall be
paid to RDOC. Payments of principal under the Note shall be paid, first, into
the Escrow Account until the Escrow Account Shortfall has been amortized, and
then to RDOC.
 

 

 

 

 
Section 1.6 - Optional Prepayment. Borrower shall have the right to prepay the
outstanding principal without premium or penalty in whole or in part, in
accordance with the terms in the Note.
 
(a)         Each prepayment shall be pursuant to a notice from Borrower to RDOC,
which notice shall (i) specify the amount of interest and principal to be
prepaid and the date of prepayment (which shall be a Business Day), (ii) be
irrevocable, (iii) obligate Borrower to prepay the principal outstanding
hereunder in the amount and on the date specified therein, and (iv) be effective
only if received by RDOC not later than 1:00 p.m. Pacific time on a date falling
not later than 5 Business Days prior to the prepayment date specified therein.
 
(b)         Prepaid amounts under this Section 1.6 shall first be applied to
reduce accrued but unpaid interest under the Note, with the remainder then
applied to reduce outstanding principal amount of the Note.
 
ARTICLE II
CONDITIONS PRECEDENT TO MAKING OF LOAN
 
Section 2.1 - Conditions Precedent. RDOC’s obligation to make the Loan under
this Agreement shall be subject to the fulfillment to RDOC’s sole satisfaction,
in its absolute discretion, of all of the following conditions:
 
(a)          Loan Documents. Borrower shall provide to RDOC the executed Note
and other Loan Documents, all in form and substance satisfactory to RDOC and
RDOC’s counsel.
 
(b)          Borrower’s Authorization. Borrower shall have provided in form and
substance satisfactory to RDOC, properly certified resolutions, duly authorizing
the execution and delivery of this Agreement, the Note, and the other Loan
Documents.
 
(c)          Representation and Warranties. The representations and warranties
set forth in this Agreement or in the Loan Documents are true and correct as of
the Closing.
 
(d)          No Event of Default. There shall not exist, at the time of Closing,
a condition which would constitute an Event of Default under this Agreement
under any other Loan Docu­ment, or the 2010 License Agreement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1 - Representations and Warranties. Borrower represents and warrants
to RDOC, as of the Closing, as of the date of any renewal, extension or
modification of the Loan, and at all times, any Indebtedness (as defined in
Section 7.1(e) below) exists:
 

 

 

 

 
(a)          Organization. Borrower is a for profit corporation which is, and at
all times shall be, duly organized, validly existing, and in good standing under
and by virtue of the laws of Borrower’s state of incorporation. Borrower is duly
authorized to transact business in the State of Colorado and all other
states  in which Borrower is doing business, having obtained all neces­sary
filings, governmental licenses and approvals for each state in which Borrower is
doing busi­ness. Specifically, Borrower is, and at all times shall be, duly
qualified as a foreign corporation in all states in which the failure to so
quality would have a material adverse effect on its business or financial
condition. Borrower has the full power and authority to own its properties and
to transact the business in which it is presently engaged or presently proposes
to engage. Borrower shall do all things necessary to preserve and to keep in
full force and effect its existence, rights and privileges, and shall comply
with all regulations, rules, ordinances, statutes, orders and decrees of any
governmental or quasi-governmental authority or court applicable to Borrower and
Borrower’s business activities.
 
(b)          Authorization. Borrower’s execution, delivery, and performance of
this Agree­ment and all the Loan Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under (i) any provision of Borrower’s articles of
incorporation or organization, or bylaws, or any agreement or other instrument
binding upon Borrower or, (ii) any law, governmental regulation, court decree,
or or­der applicable to Borrower or to Borrower’s properties.
 
(c)          Financial Information. Each of Borrower’s audited financial
statements supplied to RDOC truly and completely disclosed Borrower’s financial
condition as of the date of the statement in all material respects.
 
(d)          Legal Effect. This Agreement constitutes, and any instrument or
agreement Bor­rower is required to give under this Agreement when delivered,
will constitute legal, valid, and binding obligations of Borrower enforceable
against Borrower in accordance with their respective terms.
 
(e)          Binding Effect. This Agreement, the Note, and all Loan Documents
are binding upon the signers thereof, as well as upon their successors,
representatives and assigns, and are legally enforceable in accordance with
their respective terms.
 
ARTICLE IV
COVENANTS
 
Section 4.1 - Covenants. Borrower covenants and agrees with RDOC that, so long
as this Agreement remains in effect, Borrower will:
 
(a)          Financial Records. Maintain its books and records in accordance
with generally accepted accounting principles (“GAAP”), applied on a consistent
basis, and to permit
 

 

 

 

 
employees, agents or assigns of RDOC, at any reasonable time, to examine or
audit Borrower’s books, accounts, and records and to make copies and memoranda
of Borrower’s books, accounts, and records.
 
(b)           Financial Statements. Furnish RDOC with the following:
 
(i)      Annual Statements. As soon as available, but in no event later than 90
days after the end of each fiscal year, Borrower’s balance sheet and income
statement for the year ended, audited by a certified public accountant
satisfactory to RDOC.
 
(ii)     Additional Information. Furnish such additional information and
state­ments, as RDOC may reasonably request from time to time.
 
(c)           Performance. Perform and comply, in a timely manner, with all
terms, condi­tions, and provisions set forth in this Agreement, the Note, the
other Loan Documents and the 2010 License Agreement.
 
ARTICLE V
DEFAULT
 
Section 5.1 - Event of Default. Each of the following shall constitute an Event
of Default under this Agreement:
 
(a)           Payment Default. Borrower fails to make any payment when due under
the Loan.
 
(b)          Other Defaults. Borrower fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Agreement or in
any of the Loan Documents and such failure is not cured by Borrower within 30
days of Borrower’s written receipt of notice from RDOC setting forth the details
of such failure.
 
(c)           Default under 2010 License Agreement. Borrower is declared in
default by RDOC under Section 7.1 of the 2010 License Agreement and such event
of default is not cured in accordance with Section 7.2 of the 2010 License
Agreement.
 
(d)           False Statements. Any warranty, representation or statement made
or furnished to RDOC by Borrower, or on Borrower’s behalf, under this Agreement
or the Loan Documents is false or misleading in any material respect, either
now, as of Closing, or at the time made or furnished, or becomes false or
misleading in any material respect at any time thereafter.
 
(e)           Insolvency. The dissolution or termination of Borrower’s existence
as a going business, the insolvency of Borrower, the appointment of a receiver
for any part of Borrower’s
 

 

 

 

 
property, any assignment for the benefit of creditors, or the commencement of
any proceeding under any bankruptcy or insolvency laws by or against Borrower.
 
Section 5.2 - Effect of an Event of Default. If any Event of Default
shall occur, except where otherwise provided in this Agreement or the Loan
Documents, all commitments and obligations of RDOC under this Agreement, the
Loan Documents or the 2010 License Agreement immediately will terminate and, at
RDOC’s option and sole discretion, all Indebtedness immediately will become due
and payable, all without notice of any kind to Borrower, except that in the case
of an Event of Default of the type described in the “Insolvency” in Section
5.1(e) above, such acceleration shall be automatic and not optional, In
addition, RDOC shall have all the rights and remedies provided in the Loan
Documents or available at law, in equity, or otherwise. Except as may be
prohibited by applicable law, all of RDOC’s rights and remedies shall be
cumulative and may be exercised singularly or concurrently, Election by RDOC to
pursue any remedy shall not exclude pursuit of any other remedy, and an election
to make expenditures or to take action to perform an obligation of Borrower
shall not affect RDOC’s right to declare a default and to exercise its rights
and remedies.
 
Section 5.4 - Force Majenre. Notwithstanding anything in this Agreement or other
Loan Docu­ments to the contrary, Borrower shall not be liable for any failure or
delay in performance under this Agreement (including for delay in the payment of
money due and payable under the Loan Documents) to the extent said failures or
delays are caused by conditions beyond Borrower’s control including, but not
limited to Acts of God, government sanctions or restrictions, quaran­tines,
strikes, riots, wars or other military action, civil disorder, acts of
terrorism, rebellions or revolutions, fires, floods, vandalism, sabotage or the
acts of third parties, and/or any other cause beyond Borrower’s reasonable
control; provided that, as a condition to the claim of nonliability, Borrower
shall give RDOC prompt written notice, with full details following the
occurrence of the cause relied upon.
 
ARTICLE VI
MISCELLANEOUS PROVISIONS
 
The following miscellaneous provisions are a part of this Agreement:
 
Section 6.1 - Term. This Agreement shall be effective as of March 25, 2011, and
shall continue in full force and effect until such time as all Indebtedness has
been paid in full, or until such time as the Parties may agree in writing to
terminate this Agreement.
 
Section 6.2 - Release. Effective upon Closing, RDOC and RG, on behalf of
themselves and their respective past, present and future members, affiliates,
successors and assigns, hereby release and forever discharge RDE and Borrower
and their respective past, present and future subsidiaries, employees,
directors, officers, shareholders, attorneys, agents, successors and
 

 

 

 


assigns, for, from and against any and all demands, damages, losses, costs,
expenses, obligations, liabilities, claims, actions, causes of action,
judgments, penalties and suits of any kind, nature or description whatsoever,
whether or not now known, suspected or unsuspected, in contract or in tort, at
law, in equity, or otherwise, heretofore or hereafter occurring, accruing or
arising, that RDOC or RG has, may have or may have had based upon or arising out
of the Unpaid Royalties, The releases provided for in this paragraph shall not
extend to the obligations of Borrower under this Agreement, the Note, the other
Loan Documents, or the 2010 License Agreement.
 
Section 6.3 - Amendments. This Agreement, together with any Loan Documents,
constitutes the entire understanding and agreement of the Parties as to the
matters set forth in this Agreement. No alteration of or amendment to this
Agreement shall be effective unless given in writing and signed by the Party or
Parties sought to be charged or bound by the alteration or amendment,
 
Section 6.4 - Attorneys’ Fees; Expenses. Borrower agrees to pay upon demand all
of RDOC’s costs and expenses, including RDOC’s attorneys’ fees and RDOC’s legal
expenses, incurred in connection with the enforcement of this Agreement. RDOC
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement. Such costs and expenses include
RDOC’s attorneys’ fees and legal expenses whether or not there is a lawsuit,
including attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.
 
Section 6.5 - caption Headings, Caption headings in this Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement.
 
Section 6.6 - Governing Law. This Agreement will be governed by, construed and
enforced in accordance with federal laws and the laws of the State of Arizona.
This Agreement has been accepted by RDOC in the State of Arizona.
 
Section 6.7 - No Waiver by RDOC. RDOC shall not be deemed to have waived any
rights under this Agreement, the Loan Documents or 2010 License Agreement,
unless such waiver is given in writing and signed by RDOC. No delay or omission
on the part of RDOC is exercising any right shall operate as a waiver of well
right or any other right. A waiver by RDOC of a provision of this Agreement, the
Loan Documents or 2010 License Agreement shall not prejudice or consti­tute a
waiver of RDOC’s right otherwise to demand strict compliance with that provision
or any other provision of this Agreement, the Loan Documents or 2010 License
Agreement. No prior waiver by RDOC, nor any course of dealing between RDOC and
Borrower, shall constitute a waiver of any of RDOC’s rights or of any of
Borrower’s obligations as to any future transactions. Whenever the consent of
RDOC is required under this Agreement, the granting of such consent by RDOC in
any instance shall not constitute continuing consent to subsequent instances
where such consent is required and in all cases such consent may he granted or
with­held in the sole discretion of RDOC.
 

 

 

 

 
Section 6.8 - Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered to the intended recipient at the
“Address for Notices” specified below or at such other address as shall be
designated by a party in a notice to each other party. All notices and other
communications hereunder shall be deemed to have been duly given, in the case of
hand delivery or overnight delivery, when received, or when actually received by
telefacsimile, or in the case of mail, 3 Business Days after the date deposited
in the mail, addressed as aforesaid.



     
To RDOC:
       
Rich Dad Operating Company, LLC
   
Attention: Michael Sullivan
   
4330 North Civic Center Plaza
   
Suite 101
   
Scottsdale, Arizona 85251
   
Facsimile: (480) 348-1439
     
With a copy to:
       
Charles W. Lotzar
   
Lazar Law Firm, P.C.
   
6263 North Scottsdale Road, Suite 216
   
Scottsdale, Arizona 85250
   
Facsimile: (480) 905-0321
     
To Borrower:
       
Tigrent Inc.
   
Attention: James E. May
   
Chief Administration Officer
   
and General Counsel
   
1612 E. Cape Coral Parkway
   
Cape Coral, Florida  33904
   
Facsimile: (239) 540-6501
 
Section 6.9 - Severability. If a court of competent jurisdiction finds any
provision or this Agreement to be illegal, invalid, or unenforceable as to any
circumstance, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other circumstance. If feasible, the
offending provision shall be considered modified so that it becomes legal, valid
and enforceable, If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement. Unless otherwise required by law, the
illegality, invalidity, or enforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.
 

 

 

 

Section 6.10 - Successors and Assigns. All covenants and agreements contained by
or on behalf of Borrower shall bind Borrower’s successors and assigns and shall
inure to the benefit of RDOC and its successors and assigns. Borrower shall not,
however, have the right to assign Borrower’s rights under this Agreement or any
interest therein, without the prior written consent of RDOC, which consent may
be withheld by RDOC in its sole and absolute discretion.
 
Section 6.11 - Survival of Representations and Warranties. Borrower understands
and agrees that in extending the Loan, RDOC is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to RDOC under this
Agreement or the Loan Documents. Borrower further agrees all such
representations, warranties and covenants will survive the extension of the Loan
and delivery to RDOC of the Loan Documents, shall be continuing in nature, and
shall remain in full force and effect until such time as Borrower’s Indebtedness
shall be paid in full, or until this Agreement shall be terminated in the manner
provided above, whichever is the last to occur.
 
Section 6.12 - Time is of the Essence. Time is of the essence in the performance
of this Agreement.
 
ARTICLE VII
DEFINITIONS
 
Section 7.1 - Definitions. The following capitalized words and terms shall have
the following meanings when used in this Agreement. Unless specifically stated
to the contrary, all references to dollar amounts shall mean amounts in lawful
money of the United States of America. Words and terms used in the singular
shall include the plural, and the plural shall include the singular, as the
context may require. Words and terms not otherwise defined in this Agreement
shall have the meanings attributed to such terms in the Uniform Commercial Code.
Accounting words and terms not otherwise defined in this Agreement shall have
the meanings assigned to them in accordance with generally accepted accounting
principles as in effect on the date of this Agreement.
 
          (a)           Agreement. The word “Agreement” means this Loan
Agreement, as it may be amended or modified from time to time, together with all
exhibits and schedules attached to this Loan Agreement from time to time.
 
          (b)          Closing. The word “Closing” means the execution and
delivery of this Agreement, the Note and the Loan Documents, Closing will occur
on March 25, 2011.
 
          (e)          Indebtedness. The word “Indebtedness” means the
indebtedness evidenced by the Note or Loan Documents, including all principal
and interest together with all other indeb­tedness and costs and expenses for
which Borrower is responsible under this Agreement or under any of the Loan
Documents.
 

 

 

 

 
          (f)          Loan. The word “Loan” means any and all loans and
financial accommodations from RDOC to Borrower whether now or hereafter
existing, and however evidenced, including without limitation those loans and
financial accommodations described herein or described on any exhibit or
schedule attached to this Agreement from time to time.
 
          (g)          Note. The word “Note” means the note executed by Tigrent,
Inc, in the principal amount of [***], dated as of Closing, together with all
renewals of, extensions of, modifications of, refinancings of, consolidations
of, and substitutions for the Note.
 
[Signatures Appear on the Following Page]
 

 

 

 

 
          WITNESS WHEREOF, the undersigned have caused the Parties hereto to
enter into this Agreement effective the date first written above.



         
Rich Dad Operating Company, LLC,
 
a Nevada limited liability company
       
By:
-s- michael r. sullivan [img015_v1.jpg]    
Michael R. Sullivan
   
Its: Director of Operations
     
Tigrent Inc.,
 
a Colorado corporation
       
By:
-s- steven c. barre [img016_v1.jpg]    
Steven C. Barre
   
Its:
Chief Executive Officer
       
Rich Global, LLC,
 
a Wyoming limited liability company
     
By:
-s- michael r. sullivan [img017_v1.jpg]    
Michael R. Sullivan
   
Its: Director of Operations
 

 

 

 

 
EXHIBIT A
 
FORM OF PROMISSORY NOTE
 

 

 

 

PROMISSORY NOTE
 

[***]

March 25, 2011
 
FOR VALUE RECEIVED, the undersigned (hereinafter referred to as “Maker”),
promises to pay to the order of Rich Dad Operating Company, LLC, a Nevada
limited liability company (which, together with its successors and assigns and
any other transferee or successor then becoming the holder of this Note, shall
herein after be referred to as “Payee”), at 4330 North Civic Center Plaza, Suite
101, Scottsdale, Arizona 85281, or such other place as Payee may from time to
time designate in writing, in lawful money of the United States of America, the
principal amount of [***], together with accrued interest thereon as more
specifically set forth herein.
 
1. Definitions.
 
“Business Day” shall mean any day on which commercial banks are required to
close in Maricopa County, Arizona.
 
“Indebtedness” shall mean the indebtedness evidenced by this Note or Loan
Documents, including all principal and interest together with all other
indebtedness and costs and expenses for which Maker is responsible under this
Note or under any of the Loan Documents.
 
“Note” shall mean this promissory note, and any note or notes issued in exchange
or substitution therefor.
 
“Post-Event of Default Rate” shall mean, in respect of any principal of or
interest on the Note or any other amount payable by Maker under the Note that is
not paid when due (whether at stated maturity, by acceleration or otherwise), a
rate per annum during the period from and including the due date to, but
excluding the date such amount is paid in full, equal to [***].
 

2. Payment of Interest. So long as no Event of Default (as defined in Section 7
herein) exists, interest on the unpaid principal balance of this Note shall
accrue at the rate of [***] per annum commencing January 1, 2011. Accrued
interest for the [***] period ending June 30, 2011 in the amount of [***] shall
be due and payable on June 30, 2011. Thereafter, accrued interest on the Note
shall be due and payable in arrears in quarterly installments on the last day of
each calendar quarter (i.e., March 31st, June 30th, September 30th and December
31st.)

 
3. Repayment of Principal.
 
(a)          The outstanding principal balance of this Note shall be payable in
installments according to the following schedule:
 

- 1 -

 

 

 

Date
Principal Installment
April 30, 2012
[***]
The last day of each calendar month commencing May 31, 2012, until fully paid.
[***]
 
(b)          Interest payments under the Note shall be paid to RDOC. Payments of
principal under the Note shall be paid, first, into the Escrow Account until the
Escrow Account Shortfall has been amortized, and then to RDOC.

 
3. Optional Prepayment.
 
(a)          Maker shall have the right to prepay the outstanding principal
without premium or penalty in whole or in part on any Business Day, subject to
this Section 3.
 
(b)          Each prepayment shall be pursuant to a notice from Maker to Payee,
which notice shall (i) specify the amount of interest and principal to be
prepaid and the date of prepayment (which shall be a Business Day), (ii) be
irrevocable, (iii) obligate Maker to prepay the principal outstanding hereunder
in the amount and on the date specified therein, and (iv) be effective only if
received by Payee not later than 1:00 p.m. Phoenix, Arizona time on a date
falling not later than 5 Business Days prior to the prepayment date specified
therein.
 
(c)          Prepaid amounts under this Section 3 shall first be applied to
reduce accrued but unpaid interest under the Note, with the remainder then
applied to reduce outstanding principal amount of the Note.
 
4. Payments; Computations; Etc.
 
(a)          All payments of principal, interest and other amounts to be made by
Maker under this Note shall be made, in immediately available funds, to Payee no
later than 1:00 p.m. Phoenix, Arizona time on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day). If an Event of
Default has occurred and is continuing, Payee may apply any such payment to
amounts due hereunder as it may elect in its discretion. If the due date of any
payment under this Note would otherwise fall on a day that is not a Business
Day, such date shall be extended to the next succeeding Business Day and
interest shall be payable for any principal so extended for the period of such
extension. Any amount of principal not paid when due hereunder shall accrue
interest at the Post-Event of Default Rate from the applicable due date through
the date of the payment.
 
(b)          Interest shall be computed on the basis of the actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which payable, relative to a year of 365 or 366 days, as the case may be.
 
5. Waiver of Notice of Demand, Etc. Maker, its permitted successors or assigns,
and all persons liable hereon or liable for the payment of this Note, hereby
waive presentment for
 

- 2 -

 

 

 
payment, demand, protest, and notice of demand, protest, and nonpayment, and
consent to any and all renewals, extensions or modifications that might be made
by Payee as to the time of payment of this Note from time to time.
 
6.            Limitations on Interest. This Note is hereby expressly limited so
that in no contingency or event whatsoever, whether by acceleration of maturity
of this Note or otherwise, shall the amount paid or agreed to be paid to Payee
for the use, forbearance or detention of the money advanced or to be advanced
hereunder exceed the highest lawful rate permissible under applicable law. If,
from any circumstances whatsoever, fulfillment of any provision hereof or of any
other agreement evidencing or securing the indebtedness, at the time performance
of such provision occurs, shall involve the payment of interest in excess of
that authorized by applicable law, the obligation to be fulfilled shall be
reduced to the limit so authorized by applicable law, and if, from any
circumstances, Payee shall ever receive as interest an amount that would exceed
the highest lawful rate applicable to Maker, such amount that would be excessive
interest shall be applied to the reduction of the unpaid principal balance of
the indebtedness evidenced hereby and not to the payment of interest.
 
7.            Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:
 
(a)          Payment Default. Maker fails to make any payment of Indebtedness
when due under the Note or other Loan Documents.
 
(b)          Other Defaults. Maker fails to comply with or to perform any other
term, obligation, covenant or condition contained in this Note or other Loan
Documents and such failure is not cured by Maker within 30 days of Maker’s
receipt of written notice from RDOC setting forth the details of such failure.
 
(c)          Default under 2010 License Agreement. Maker is declared in default
by Payee under Section 7.1 of the 2010 License Agreement and such event of
default is not cured in accordance with Section 7.2 of the 2010 License
Agreement.
 
(d)          False Statements. Any warranty, representation or statement made or
furnished to Payee by Maker or on Maker’s behalf under this Agreement or the
Loan Documents is false or misleading in any material respect, either now or at
the time made or furnished or becomes false or misleading at any time
thereafter.
 
(e)          Insolvency. The dissolution or termination of Maker’s existence as
a going business, the insolvency of Maker, the appointment of a receiver for any
part of Maker’s property, any assignment for the benefit of creditors, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against Maker.
 
8.            Effect of an Event of Default. In the case of an Event of Default,
other than insolvency referred to in Section 7(e) of this Note, Payee may, by
notice to Maker, (i) declare the principal amount then outstanding of, and the
accrued interest, on the Note and all other amounts payable by Maker hereunder
to be forthwith due and payable, whereupon such amounts shall be immediately due
and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby waived by Maker; and (ii) in the case of the
occurrence of an
 

- 3 -

 

 


Event of Default referred to in Section 7(e) of this Note, the principal amount
than outstanding of, and the accrued interest on all amounts payable by Maker
under, this Note shall become automatically immediately due and payable without
notice, presentment, demand, protest or other formalities of any kind, all of
which are hereby expressly waived by Maker,
 
9.           Force Majeure. Notwithstanding anything in this Note or other Loan
Documents to the contrary, Maker shall not be liable for any failure or delay in
performance under this Agreement (including for delay in the payment of money
due and payable under this Note or other Loan Documents) to the extent said
failures or delays are caused by conditions beyond Maker’s control including,
but not limited to Acts of God, government sanctions or restrictions,
quarantines, strikes, riots, wars or other military action, civil disorder, acts
of terrorism, rebellions or revolutions, fires, floods, vandalism, sabotage or
the acts of third parties, and/or any other cause beyond Maker’s reasonable
control; provided that, as a condition to the claim of nonliability, Maker shall
give RDOC prompt written notice, with full details following the occurrence of
the cause relied upon.
 
10.         WAIVER OF JURY TRIAL AND CONSENT TO JURISDICTION. MAKER IRREVOCABLY
CONSENTS TO THE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT SITTING IN
MARICOPA COUNTY, ARIZONA, AND KNOWINGLY AND IRREVOCABLY WAIVES A TRIAL BY JURY
WITH RESPECT TO ANY PROCEEDING INVOLVING THIS NOTE.
 
11.         Miscellaneous.
 
(a)          Waiver. No failure on the part of Payee to exercise and no delay in
exercising, and no course of dealing with respect to any right, power or
privilege under this Note shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Note
preclude any other or further exercise thereof or the exorcise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(b)          Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered to the intended recipient at the
“Address for Notices” specified below or at such other address as shall be
designated by a party in a notice to each other party. All notices and other
communications hereunder shall he deemed to have been duly given, in the case of
hand delivery or overnight delivery, when received, or when actually received by
telefacsimile, or in the case of mail, 3 Business Days after the date deposited
in, the mail, addressed as aforesaid.
 
To Payee:
Rich Dad Operating Company, LLC
Attention: Michael Sullivan
4330 North Civic Center Plaza
Suite 101
Scottsdale, Arizona 85251
Facsimile: (480) 348-1439
 

- 4 -

 

 

 
With a copy to:
Charles W. Lotzar
Lotzar Law Firm, P.C.
6263 North Scottsdale Road, Suite 216
Scottsdale, Arizona 85250
Facsimile: (480) 905-0321
 
To Maker:
Tigrent Inc.
Attention: James E. May,
Chief Administration Officer
and General Counsel
1612 E. Cape Coral Parkway
Cape Coral, Florida 33904
Facsimile: (239) 540-6501
 
(c)          Expenses, Etc. Maker agrees to pay on demand (i) all reasonable
costs and expenses of Payee, including counsels’ fees, in connection with the
enforcement of the Loan Documents; and (ii) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of any of the foregoing or any other document
referred to herein.
 
(d)          Amendments, Etc. Any provision of this Note may be modified or
waived by an instrument or instruments in writing signed by Maker and Payee.
 
(e)          Governing Law. The Note shall be governed by, and construed in
accordance with, the laws of the state of Arizona.
 
(f)          Severability. If any terms or provisions of this Note or the
application thereof to any person or circumstance shall to any extent by invalid
or unenforceable, the remainder of this Agreement, or the application of such
terms or provisions to persons or circumstances other than those as to which it
is invalid or unenforceable, shall not be affected thereby, and each term and
provision of this agreement shall be valid and enforceable to the fullest extent
permitted by law.
 
(g)          Entire Agreement. This Note constitutes the entire agreement
between the parties with respect to the subject matter hereof.
 
[Signature Appears on the Following Page]
 

- 5 -

 

 

 
IN WITNESS WHEREOF, intending to be legally bound, Maker has caused this Note to
be executed and delivered on the date first above written.
 



  MAKER:     TIGRENT INC., a Colorado corporation                
By:
      Print Name:       Its:    
 

- 6 -

 

 

Exhibit 4

 

 

 

 
PROMISSORY NOTE
 

[***]

 March 25, 2011
                                                                                             
FOR VALUE RECEIVED, the undersigned (hereinafter referred to as “Maker”),
promises to pay to the order of Rich Dad Operating Company, LLC, a Nevada
limited liability company (which, together with its successors and assigns and
any other transferee or successor then becoming the holder of this Note, shall
herein after be referred to as “Payee”), at 4330 North Civic Center Plaza, Suite
101, Scottsdale, Arizona 85281, or such other place as Payee may from time to
time designate in writing, in lawful money of the United States of America, the
principal amount of [***], together with accrued interest thereon as more
specifically set forth herein.
 
1.    Definitions.
 
“Business Day” shall mean any day on which commercial banks are required to
close in Maricopa County, Arizona.
 
“Indebtedness” shall mean the indebtedness evidenced by this Note or Loan
Documents, including all principal and interest together with all other
indebtedness and costs and expenses for which Maker is responsible under this
Note or under any of the Loan Documents.
 
“Note” shall mean this promissory note, and any note or notes issued in exchange
or substitution therefor.
 
“Post-Event of Default Rate” shall mean, in respect of any principal of or
interest on the Note or any other amount payable by Maker under the Note that is
not paid when due (whether at stated maturity, by acceleration or otherwise), a
rate per annum during the period from and including the due date to, but
excluding the date such amount is paid in full, equal to [***].
 
2.    Payment of Interest. So long as no Event of Default (as defined in Section
7 herein) exists, interest on the unpaid principal balance of this Note shall
accrue at the rate of [***] per annum commencing January 1, 2011. Accrued
interest for the [***] period ending June 30, 2011 in the amount of [***] shall
be due and payable on June 30, 2011. Thereafter, accrued interest on the Note
shall be due and payable in arrears in quarterly installments on the last day of
each calendar quarter (i.e., March 31st, June 30th, September 30th and December
31st.)
 
3.    Repayment of Principal.
 
(a)          The outstanding principal balance of this Note shall be payable in
installments according to the following schedule:
 
 
(signature) [img018_v1.jpg]

- 1 -

 

 

 

Date
Principal Installment
April 30, 2012

[***]

The last day of each calendar month commencing May 31, 2012, until fully paid.
[***]
 
(b)        Interest payments under the Note shall be paid to RDOC. Payments of
principal under the Note shall be paid, first, into the Escrow Account until
the Escrow Account Shortfall has been amortized, and then to RDOC.
 
3.    Optional Prepayment.
 
(a)        Maker shall have the right to prepay the outstanding principal
without premium or penalty in whole or in part on any Business Day, subject to
this Section 3.
 
(b)        Each prepayment shall be pursuant to a notice from Maker to Payee,
which notice shall (i) specify the amount of interest and principal to be
prepaid and the date of prepayment (which shall be a Business Day), (ii) be
irrevocable, (iii) obligate Maker to prepay the principal outstanding hereunder
in the amount and on the date specified therein, and (iv) be effective only if
received by Payee not later than 1:00 p.m. Phoenix, Arizona time on a date
falling not later than 5 Business Days prior to the prepayment date specified
therein.
 
(c)        Prepaid amounts under this Section 3 shall first be applied to reduce
accrued but unpaid interest under the Note, with the remainder then applied to
reduce outstanding principal amount of the Note.
 
4.    Payments; Computations; Etc.
 
(a)        All payments of principal, interest and other amounts to be made by
Maker under this Note shall be made, in immediately available funds, to Payee no
later than 1:00 p.m. phoenix, Arizona time on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day). If an Event of
Default has occurred and is continuing, Payee may apply any such payment to
amounts due hereunder as it may elect in its discretion. If the due date of any
payment under this Note would otherwise fall on a day that is not a Business
Day, such date shall be extended to the next succeeding Business Day and
interest shall be payable for any principal so extended for the period of such
extension. Any amount of principal not paid when due hereunder shall accrue
interest at the Post-Event of Default Rate from the applicable due date through
the date of the payment.
 
(b)        Interest shall be computed on the basis of the actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which payable, relative to a year of 365 or 366 days, as the case may be.
 
5.    Waiver of Notice of Demand, Etc. Maker, its permitted successors or
assigns, and all persons liable hereon or liable for the payment of this Note,
hereby waive presentment for
 
(signature) [img018_v1.jpg]

- 2 -

 

 

 
payment, demand, pretest, and notice of demand, protest, and nonpayment, and
consent to any and all renewals, extensions or modifications that might be made
by Payee as to the time of payment of this Note from time to time.
 
6.      Limitations on Interest. This Note is hereby expressly limited so that
in no contingency or event whatsoever, whether by acceleration of maturity of
this Note or otherwise, shall the amount paid or agreed to be paid to Payee for
the use, forbearance or detention of the money advanced or to be advanced
hereunder exceed the highest lawful rate permissible under applicable law. If,
from any circumstances whatsoever, fulfillment of any provision hereof or of any
other agreement evidencing or securing the indebtedness, at the time performance
of such provision occurs, shall involve the payment of interest in excess of
that authorized by applicable law, the obligation to be fulfilled shall be
reduced to the limit so authorized by applicable law, and if,  from any
circumstances, Payee Shall ever receive as interest an amount that would exceed
the highest lawful rate applicable to Maker, such amount that would be excessive
interest shall be applied to the reduction of the unpaid principal balance of
the indebtedness evidenced hereby and not to the payment of interest.
 
7.      Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
 
(a)    Payment Default. Maker fails to make any payment of Indebtedness when due
under the Note or other Loan Documents.
 
(b)    Other Defaults. Maker fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or other Loan Documents
and such failure is not cured by Maker within 30 days of Maker’s receipt of
written notice from RDOC setting forth the details of such failure.
 
(c)    Default under 2010 License Agreement. Maker is declared in default by
Payee under Section 7.1 of the 2010 License Agreement and such event of default
is not cured in accordance with Section 7.2 of the 2010 License Agreement.
 
(d)    False  Statements. Any warranty, representation or statement made or
furnished to Payee by Maker or on Maker’s behalf under this Agreement or the
Loan Documents is false or misleading in any material respect, either now or at
the time made or furnished or becomes false or misleading at any time
thereafter.
 
(e)    Insolvency. The dissolution or termination of Maker’s existence as a
going business, the insolvency of Maker, the appointment of a receiver for any
part of Maker’s property, any assignment for the benefit of creditors, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against Maker.
 
8.      Effect of an Event of Default.  In the case of an Event of Default,
other than Insolvency referred to in Section 7(e) of this Note, Payee may, by
notice to Maker, (1) declare the principal amount then outstanding of, and the
accrued interest, on the Note and all other amounts payable by Maker hereunder
to be forthwith due and payable, whereupon such amounts shall be immediately due
and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby waived by Maker; and (ii) in the case of the
occurrence of an
 
(signature) [img018_v1.jpg]

- 3 -

 

 

 
Event of Default referred to in Section 7(e) of this Note, the principal amount
then outstanding of, and the accrued interest on all amounts payable by Maker
under, this Note shall become automatically immediately due and payable without
notice, presentment, demand, protest or other formalities of any kind, all of
which are hereby expressly waived by Maker.
 
9.      Force Majeure. Notwithstanding anything in this Note or other Loan
Documents to the contrary. Maker shall not be liable for any failure or delay in
performance under this Agreement (including for delay in the payment of money
due and payable under this Note or other Loan Documents) to the extent said
failures or delays are caused by conditions beyond Maker’s control including,
but not limited to Acts of God, government sanction or restrictions,
quarantines, strikes, riots, wars or other military action, civil disorder, acts
of terrorism, rebellions or revolutions, fires, floods, vandalism, sabotage or
the acts of third parties, and/or any other cause beyond Maker’s reasonable
control; provided that, as a condition to the claim of nonliability, Maker shall
give RDOC prompt written notice, with full details following the occurrence of
the cause relied upon.
 
10.    WAIVER OF JURY TRIAL AND CONSENT TO JURISDICATION. MAKER. IRREVOCABLY
CONSENTS TO THE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT SITTING IN
MARICOPA COUNTY, ARIZONA, AND KNOWINGLY AND IRREVOCABLY WAIVES A TRIAL BY JURY
WITH RESPECT TO ANY PROCEEDING INVOLVING THIS NOTE.
 
11.   Miscellaneous.
 
(a)    Waiver. No failure on the part of Payee to exercise and no delay in
exercising, and no course of dealing with respect to any right, power or
privilege under this Note shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Note
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(b)    Notices. All notices and other communications provided for herein shall
be in writing and Shall be delivered to the intended recipient at the “Address
for Notices” specified below or at such other address as shall be designated by
a party in a notice to each other party. All notices and other communication
hereunder shall be deemed to have been duly given, in the case of hand delivery
or overnight delivery, when received, or when actually received by
telefacsimile, or in the case of mail, 3 Business Days after the date deposited
in the mail, addressed as aforesaid.
 



To Payee: Rich Dad Operating Company, LLC   Attention: Michael Sullivan   4330
North Civic Center Plaza   Suite 101   Scottsdale, Arizona 85251  
Facsimile: (480) 348-1439
 
(signature) [img018_v1.jpg]

- 4 -

 

 

 



With a copy to: Charles W. Lotzar  
Lotzar Law Firm, P.C.
  6263 North Scottsdale Road, Suite 216   Scottsdale, Arizona 85250   Facsimile:
(480) 905-0321     To Maker: Tigrent Inc.   Attention: James E. May,   Chief
Administration Officer   and General Counsel   1612 E Cape Coral Parkway   Cape
Coral, Florida 33904   Facsimile: (239) 540-6501
 
(c)     Expenses, Etc. Maker agrees to pay on demand (i) all reasonable costs
and expenses of Payee, including counsels’ fees, in connection with the
enforcement of the Loan Documents; and (ii) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of any of the foregoing or any other document
referred to herein.
 
(d)    Amendments, Etc. Any provision of this Note may be modified or waived by
an instrument or instruments in writing signed by Maker and Payee.
 
(e)     Governing Law. The Note shall be governed by, and construed in
accordance with, the laws of the state of Arizona.
 
(f)     Severability. If any terms or provisions of this Note or the application
thereof to any person or circumstance shall to any extent by invalid or
unenforceable, the remainder of this Agreement, or the application of such terms
or provisions to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this agreement shall be valid and enforceable to the fullest extent
permitted by law.
 
(g)     Entire Agreement. This Note constitutes the entire agreement between the
parties with respect to the subject matter hereof.
 
[Signature Appears on the Following Page]
 
(signature) [img018_v1.jpg]

- 5 -

 

 

 
IN WITNESS WHEREOF, intending to be legally bound, Maker has caused this Note to
be executed and delivered on the date first above written.




         
MAKER:
 
TIGRENT INC., a Colorado corporation
           
By:
     (signature) [img019_v1.jpg]  
Print Name: 
Steven C. Barve  
Its:
    CEO
 

- 6 -

 

 

Exhibit 5
 

 

 

 

 

Cohen Kennedy Dowd & Quigley, P.C.
The Camelback Esplanade I
2425 East Camelback Road ● Suite 1100
Phoenix, Arizona 85016
Telephone 602●252●8400      Facsimile 602●252●5339
 
Ronald Jay Cohen (003041) Email: rcohen@ckdqlaw.com
Daniel P. Quigley (009809) Email: dquigley@ckdqlaw.com
Gabriel R. Aragon (024649) Email: garagon@ckdqlaw.com
Allison N. Clemency (029854) Email: aclemency@ckdqlaw.com
Attorneys for Plaintiff
 
ARIZONA SUPERIOR COURT
 
COUNTY OF MARICOPA
 



       
TIGRENT INC., a Colorado corporation doing business as Rich Dad Education,
   
Case No: CV2014-003169
       
Plaintiff,
   
STIPULATION FOR DISMISSAL WITH PREJUDICE
       
vs.
             
RICH DAD OPERATING COMPANY, LLC, a Nevada limited liability company; RICH DAD:
GLOBAL ENTREPRENEURS ORGANIZATION, a business entity; DARREN WEEKS, an
individual; and, ROBERT KIYOSAKI, an individual,
   
(Assigned to the Honorable David Cunanan)
       
Defendants.
 
     
 
The parties in the above-captioned action have reached a settlement of their
disputes and desire to conclude the litigation. Therefore, the parties stipulate
that the Court may enter an Order dismissing this action in its entirety with
prejudice.
 
A proposed form of Order accompanies this Stipulation.
 

 

 

 

 
Cohen Kennedy Dowd & Quigley
 
RESPECTFULLY SUBMITTED this ___ day of April, 2014.



       
Cohen Kennedy Dowd & Quigley, P.C.
 
The Camelback Esplanade I
 
2425 East Camelback Road, Suite 1100
 
Phoenix, Arizona 85016
 
Attorneys for Plaintiff
       
By:
     
Ronald Jay Cohen
   
Daniel P. Quigley
   
Gabriel R. Aragon
   
Allison N. Clemency
       
ROSHKA DEWULF & PATTEN
 
One Arizona Center
 
400 East Van Buren Street, Suite 800
 
Phoenix, Arizona 85004
 
Attorneys for RDOC
       
By:
     
John DeWulf
   
Maura Quigley
       
QUARLES & BRADY LLP
 
One Renaissance Square
 
Two North Central Ave.
 
Phoenix, Arizona 85004
 
Attorneys for Robert Kiyosaki
       
By:
     
Don Martin
   
Sarah Anchors
       
BURCH & CRACCHIOLO, P.A.
 
702 East Osborn Road, Suite 200
 
Phoenix, Arizona 85014
 
Attorneys for Darren Weeks and Rich Dad: Global Entrepreneurs Organization
       
By:
     
Edwin D. Flemming
 

2

 

 

 
Cohen Kennedy Dowd & Quigley
 

The foregoing was electronically
FILED with the Clerk of Court
this __ day of April, 2014 and a copy
sent via the E-filing System to:
 
Honorable David Cunanan
MARICOPA COUNTY SUPERIOR COURT
201 West Jefferson
Central Court Building – 4B
Phoenix Arizona 85003-2243
 
And a COPY sent via electronic mail
and U.S. mail this __ day of April, 2014 to:
 
John DeWulf
Maura Quigley
ROSHKA DEWULF & PATTEN
One Arizona Center
400 East. Van Buren Street, Suite 800
Phoenix, Arizona 85004
Attorneys for RDOC
 
Don Martin
Sarah Anchors
QUARLES & BRADY LLP
One Renaissance Square
Two North Central Ave.
Phoenix, Arizona 85004
Attorneys for Robert Kiyosaki
 
Edwin D. Flemming
BURCH & CRACCHIOLO, P.A.
702 East Osborn Road, Suite 200
Phoenix, Arizona 85014
Attorneys for Darren Weeks and Rich Dad: Global Entrepreneurs Organization



3

 

 

 

Cohen Kennedy Dowd & Quigley, P.C.
The Camelback Esplanade I
2425 East Camelback Road ● Suite 1100
Phoenix, Arizona 85016
Telephone 602●252●8400     Facsimile 602●252●5339
 
Ronald Jay Cohen (003041) Email: rcohen@ckdqlaw.com
Daniel P. Quigley (009809) Email: dquigley@ckdqlaw.com
Gabriel R. Aragon (024649) Email: garagon@ckdqlaw.com
Allison N. Clemency (029854) Email: aclemency@ckdqlaw.com
Attorneys for Plaintiff
 
ARIZONA SUPERIOR COURT
 
COUNTY OF MARICOPA
 



       
TIGRENT INC., a Colorado corporation doing business as Rich Dad Education,
   
Case No: CV2014-003169
       
                 Plaintiff,
   
DISMISSAL WITH PREJUDICE
       
vs.
           
(Assigned to the Honorable David Cunanan)
RICH DAD OPERATING COMPANY, LLC, a Nevada limited liability company; RICH DAD:
GLOBAL ENTREPRENEURS ORGANIZATION, a business entity; DARREN WEEKS, an
individual; and, ROBERT KIYOSAKI, an individual,
             
                 Defendants.
 
     
 
Pursuant to the parties’ Stipulation for Dismissal with Prejudice, and good
cause appearing therefor,
 
IT IS HEREBY ORDERED that this action is dismissed in its entirety with
prejudice.
 
ENTERED IN OPEN COURT this ___ day of April, 2014.



     
Honorable David Cunanan
 

 

 

 

 

Cohen Kennedy Dowd & Quigley, P.C.
The Camelback Esplanade I
2425 East Camelback Road ● Suite 1100
Phoenix, Arizona 85016
Telephone 602●252●8400     Facsimile 602●252●5339
 
Ronald Jay Cohen (003041) Email: rcohen@ckdqlaw.com
Daniel P. Quigley (009809) Email: dquigley@ckdqlaw.com
Gabriel R. Aragon (024649) Email: garagon@ckdqlaw.com
Attorneys for Plaintiff
 
UNITED STATES DISTRICT COURT
 
DISTRICT OF ARIZONA
 



       
Tigrent Inc., a Colorado corporation doing business as Rich Dad Education,
   
Case No:
       
Plaintiff,
   
STIPULATION FOR DISMISSAL WITH PREJUDICE
       
vs.
             
Darren Weeks, an individual; and, Rich Dad: Global Entrepreneurs Organization, a
Canadian business,
   
(Assigned to the Honorable David G. Campbell)
       
Defendants.
 
     
 
The parties in the above-captioned action have reached a settlement of their
disputes and desire to conclude the litigation. Therefore, the parties stipulate
that the Court may enter an Order dismissing this action in its entirety with
prejudice.
 
A proposed Order accompanies this Stipulation.
 

 

 

 

 
Cohen Kennedy Dowd & Quigley
 
RESPECTFULLY SUBMITTED this ___ day of April, 2014.



       
Cohen Kennedy Dowd & Quigley, P.C.
 
The Camelback Esplanade I
 
2425 East Camelback Road, Suite 1100
 
Phoenix, Arizona 85016
 
Attorneys for Plaintiff
       
By:
     
Ronald Jay Cohen
   
Daniel P. Quigley
   
Gabriel R. Aragon
       
Burch & Cracchiolo, P.A.
 
702 East Osborn Road, Suite 200
 
Phoenix, Arizona 85014
 
Attorneys for Darren Weeks and Rich Dad:
 
Global Entrepreneurs Organization
       
By:
     
Edwin D. Flemming
 

2

 

 

 
Cohen Kennedy Dowd & Quigley

CERTIFICATE OF SERVICE
 
I hereby certify that on April ___, 2014, I electronically transmitted the
attached document to the Clerk’s office using the CM/ECF System for filing and
transmittal of a Notice of Electronic Filing to the following CM/ECF registrants
and/or mailed copies of the same to unregistered CM/ECF parties;



   
Edwin D. Flemming
 
Burch & Cracchiolo, P.A.
 
702 East Osborn Road, Suite 200
Phoenix, Arizona 85014
 
Attorneys for Darren Weeks and Rich Dad:
Global Entrepreneurs Organization
   
 

3

 

 



UNITED STATES DISTRICT COURT
 
DISTRICT OF ARIZONA
 

Tigrent Inc., a Colorado corporation doing business as Rich Dad Education,
   
Case No: 2:14-cv-006600-DGC
       
Plaintiff,
   
DISMISSAL WITH PREJUDICE
vs.
           
(Assigned to the Honorable David G. Campbell)
Darren Weeks, an individual; and, Rich Dad: Global Entrepreneurs Organization, a
Canadian business,
             
Defendants.
 
     
 
Pursuant to the parties’ Stipulation For Dismissal With Prejudice, and good
cause appearing therefor,
 
IT IS HEREBY ORDERED that this action is dismissed in its entirety with
prejudice.
 
ENTERED this __ day of April, 2014.



     
Honorable David G. Campbell
 

 

 